

113 S2438 PCS: Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 412113th CONGRESS2d SessionS. 2438[Report No. 113–182]IN THE SENATE OF THE UNITED STATESJune 5, 2014Mrs. Murray, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendarA BILLMaking appropriations for the Departments of
		  Transportation, and Housing and Urban Development, and related agencies for the
		  fiscal year ending September 30, 2015, and for other purposes.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Departments of Transportation, and Housing and Urban Development, and
			 related
			 agencies for the fiscal year ending September 30, 2015, and for other
			 purposes,
			 namely:IDepartment of transportationOffice of the
		  secretarySalaries and expensesFor necessary expenses of the Office of the
		  Secretary, $108,000,000, of which not to exceed
		  $2,696,000 shall be available for the immediate
		  Office of the Secretary; not to exceed
		  $1,011,000 shall be available for the immediate
		  Office of the Deputy Secretary; not to exceed
		  $19,980,000 shall be available for the Office of
		  the General Counsel; not to exceed $10,300,000
		  shall be available for the Office of the Under Secretary of Transportation for
		  Policy; not to exceed $12,676,000 shall be
		  available for the Office of the Assistant Secretary for Budget and Programs;
		  not to exceed $2,500,000 shall be available for
		  the Office of the Assistant Secretary for Governmental Affairs; not to exceed
		  $27,131,000 shall be available for the Office of
		  the Assistant Secretary for Administration; not to exceed
		  $2,000,000 shall be available for the Office of
		  Public Affairs; not to exceed $1,714,000 shall
		  be available for the Office of the Executive Secretariat; not to exceed
		  $1,414,000 shall be available for the Office of
		  Small and Disadvantaged Business Utilization; not to exceed
		  $10,778,000 shall be available for the Office of
		  Intelligence, Security, and Emergency Response; and not to exceed
		  $15,800,000 shall be available for the Office of
		  the Chief Information Officer: 
		  Provided, That the Secretary of
		  Transportation is authorized to transfer funds appropriated for any office of
		  the Office of the Secretary to any other office of the Office of the Secretary:
		  
		  Provided further, That
		  no appropriation for any office shall be increased or decreased by more than 5
		  percent by all such transfers: 
		  Provided further, That
		  notice of any change in funding greater than 5 percent shall be submitted for
		  approval to the House and Senate Committees on Appropriations: 
		  Provided further, That
		  not to exceed $60,000 shall be for allocation
		  within the Department for official reception and representation expenses as the
		  Secretary may determine: 
		  Provided further, That
		  notwithstanding any other provision of law, excluding fees authorized in Public
		  Law 107–71, there may be credited to this appropriation up to
		  $2,500,000 in funds received in user fees: 
		  Provided further, That
		  none of the funds provided in this Act shall be available for the position of
		  Assistant Secretary for Public Affairs.Research and technologyFor necessary expenses related to the Office
		  of the Assistant Secretary for Research and Technology,
		  $13,500,000, of which
		  $8,218,000 shall remain available until
		  September 30, 2017: 
		  Provided, That there may be
		  credited to this appropriation, to be available until expended, funds received
		  from States, counties, municipalities, other public authorities, and private
		  sources for expenses incurred for training: 
		  Provided further, That
		  any reference in law, regulation, judicial proceedings, or elsewhere to the
		  Research and Innovative Technology Administration shall be deemed to be a
		  reference to the Office of the Assistant Secretary for Research and Technology
		  of the Department of Transportation.National Infrastructure
		  InvestmentsFor capital
		  investments in surface transportation infrastructure,
		  $550,000,000, to remain available through
		  September 30, 2018: 
		  Provided, That the Secretary of
		  Transportation shall distribute funds provided under this heading as
		  discretionary grants to be awarded to a State, local government, transit
		  agency, or a collaboration among such entities on a competitive basis for
		  projects that will have a significant impact on the Nation, a metropolitan
		  area, or a region: 
		  Provided further, That
		  projects eligible for funding provided under this heading shall include, but
		  not be limited to, highway or bridge projects eligible under title 23, United
		  States Code; public transportation projects eligible under chapter 53 of title
		  49, United States Code; passenger and freight rail transportation projects; and
		  port infrastructure investments (including inland port infrastructure): 
		  Provided further, That
		  the Secretary may use up to 35 percent of the funds made available under this
		  heading for the purpose of paying the subsidy and administrative costs of
		  projects eligible for Federal credit assistance under chapter 6 of title 23,
		  United States Code, if the Secretary finds that such use of the funds would
		  advance the purposes of this paragraph: 
		  Provided further, That
		  in distributing funds provided under this heading, the Secretary shall take
		  such measures so as to ensure an equitable geographic distribution of funds, an
		  appropriate balance in addressing the needs of urban and rural areas, and the
		  investment in a variety of transportation modes: 
		  Provided further, That
		  a grant funded under this heading shall be not less than
		  $10,000,000 and not greater than
		  $200,000,000: 
		  Provided further, That
		  not more than 25 percent of the funds made available under this heading may be
		  awarded to projects in a single State: 
		  Provided further, That
		  the Federal share of the costs for which an expenditure is made under this
		  heading shall be, at the option of the recipient, up to 80 percent: 
		  Provided further, That
		  the Secretary shall give priority to projects that require a contribution of
		  Federal funds in order to complete an overall financing package: 
		  Provided further, That
		  not less than 20 percent of the funds provided under this heading shall be for
		  projects located in rural areas: 
		  Provided further, That
		  for projects located in rural areas, the minimum grant size shall be
		  $1,000,000 and the Secretary may increase the
		  Federal share of costs above 80 percent: 
		  Provided further, That
		  of the amount made available under this heading, the Secretary may use an
		  amount not to exceed $35,000,000 for the
		  planning, preparation or design of projects eligible for funding under this
		  heading: 
		  Provided further, That
		  grants awarded under the previous proviso shall not be subject to a minimum
		  grant size: 
		  Provided further, That
		  projects conducted using funds provided under this heading must comply with the
		  requirements of subchapter IV of chapter 31 of title 40, United States Code: 
		  Provided further, That
		  the Secretary shall conduct a new competition to select the grants and credit
		  assistance awarded under this heading: 
		  Provided further, That
		  the Secretary may retain up to $20,000,000 of
		  the funds provided under this heading, and may transfer portions of those funds
		  to the Administrators of the Federal Highway Administration, the Federal
		  Transit Administration, the Federal Railroad Administration and the Federal
		  Maritime Administration, to fund the award and oversight of grants and credit
		  assistance made under the National Infrastructure Investments
		  program.Financial management capitalFor necessary expenses for upgrading and
		  enhancing the Department of Transportation's financial systems and
		  re-engineering business processes, $5,000,000,
		  to remain available through September 30, 2016.Cyber security initiativesFor necessary expenses for cyber security
		  initiatives, including necessary upgrades to wide area network and information
		  technology infrastructure, improvement of network perimeter controls and
		  identity management, testing and assessment of information technology against
		  business, security, and other requirements, implementation of Federal cyber
		  security initiatives and information infrastructure enhancements,
		  implementation of enhanced security controls on network devices, and
		  enhancement of cyber security workforce training tools,
		  $5,000,000, to remain available through
		  September 30, 2016.Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $9,600,000.Transportation planning, research, and
		  developmentFor necessary expenses for conducting
		  transportation planning, research, systems development, development activities,
		  and making grants, to remain available until expended,
		  $6,000,000.Working capital fundFor necessary expenses for operating costs
		  and capital outlays of the Working Capital Fund, not to exceed
		  $182,000,000 shall be paid from appropriations
		  made available to the Department of Transportation: 
		  Provided, That such services shall
		  be provided on a competitive basis to entities within the Department of
		  Transportation: 
		  Provided further, That
		  the above limitation on operating expenses shall not apply to non-DOT entities:
		  
		  Provided further, That
		  no funds appropriated in this Act to an agency of the Department shall be
		  transferred to the Working Capital Fund without majority approval of the
		  Working Capital Fund Steering Committee and approval of the Secretary: 
		  Provided further, That
		  no assessments may be levied against any program, budget activity, subactivity
		  or project funded by this Act unless notice of such assessments and the basis
		  therefor are presented to the House and Senate Committees on Appropriations and
		  are approved by such Committees.Minority business resource center
		  programFor the cost of
		  guaranteed loans, $333,000, as authorized by 49
		  U.S.C. 332: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed
		  $18,367,000.In addition, for administrative expenses to
		  carry out the guaranteed loan program,
		  $592,000.Minority business outreachFor necessary expenses of Minority Business
		  Resource Center outreach activities, $3,099,000,
		  to remain available until September 30, 2016: 
		  Provided, That notwithstanding 49
		  U.S.C. 332, these funds may be used for business opportunities related to any
		  mode of transportation.Payments to air
		  carriers(airport and airway trust
		  fund)In addition to funds
		  made available from any other source to carry out the essential air service
		  program under 49 U.S.C. 41731 through 41742,
		  $155,000,000, to be derived from the Airport and
		  Airway Trust Fund, to remain available until expended: 
		  Provided, That in determining
		  between or among carriers competing to provide service to a community, the
		  Secretary may consider the relative subsidy requirements of the
		  carriers: Provided further,
		  That basic essential air service minimum requirements shall not include the
		  15-passenger capacity requirement under subsection 41732(b)(3) of title 49,
		  United States Code: 
		  Provided further, That
		  none of the funds in this Act or any other Act shall be used to enter into a
		  new contract with a community located less than 40 miles from the nearest small
		  hub airport before the Secretary has negotiated with the community over a local
		  cost share.Administrative provisions—office of the
		  secretary of transportation101.None of the funds made available in this
			 Act to the Department of Transportation may be obligated for the Office of
			 the
			 Secretary of Transportation to approve assessments or reimbursable
			 agreements
			 pertaining to funds appropriated to the modal administrations in this Act,
			 except for activities underway on the date of enactment of this Act,
			 unless
			 such assessments or agreements have completed the normal reprogramming
			 process
			 for Congressional notification.102.The Secretary or his designee may engage in
			 activities with States and State legislators to consider proposals related
			 to
			 the reduction of motorcycle fatalities.103.Notwithstanding section 3324 of title 31,
			 United States Code, in addition to authority provided by section 327 of
			 title
			 49, United States Code, the Department's Working Capital Fund is hereby
			 authorized to provide payments in advance to vendors that are necessary to
			 carry out the Federal transit pass transportation fringe benefit program
			 under
			 Executive Order 13150 and section 3049 of Public Law 109–59: 
			 Provided, That the Department
			 shall include adequate safeguards in the contract with the vendors to
			 ensure
			 timely and high-quality performance under the contract.104.The Secretary shall post on the Web site of
			 the Department of Transportation a schedule of all meetings of the Credit
			 Council, including the agenda for each meeting, and require the Credit
			 Council
			 to record the decisions and actions of each meeting.Federal aviation
		  administrationOperations(airport and airway trust
		  fund)For necessary expenses
		  of the Federal Aviation Administration, not otherwise provided for, including
		  operations and research activities related to commercial space transportation,
		  administrative expenses for research and development, establishment of air
		  navigation facilities, the operation (including leasing) and maintenance of
		  aircraft, subsidizing the cost of aeronautical charts and maps sold to the
		  public, lease or purchase of passenger motor vehicles for replacement only, in
		  addition to amounts made available by Public Law 108–176,
		  $9,750,000,000, of which
		  $8,595,000,000 shall be derived from the Airport
		  and Airway Trust Fund, of which not to exceed
		  $7,396,654,000 shall be available for air
		  traffic organization activities; not to exceed
		  $1,215,458,000 shall be available for aviation
		  safety activities; not to exceed $16,605,000
		  shall be available for commercial space transportation activities; not to
		  exceed $765,047,000 shall be available for
		  finance and management activities; not to exceed
		  $60,089,000 shall be available for NextGen and
		  operations planning activities; and not to exceed
		  $296,147,000 shall be available for staff
		  offices: 
		  Provided, That not to exceed 2
		  percent of any budget activity, except for aviation safety budget activity, may
		  be transferred to any budget activity under this heading: 
		  Provided further, That
		  no transfer may increase or decrease any appropriation by more than 2 percent: 
		  Provided further, That
		  any transfer in excess of 2 percent shall be treated as a reprogramming of
		  funds under section 405 of this Act and shall not be available for obligation
		  or expenditure except in compliance with the procedures set forth in that
		  section: 
		  Provided further, That
		  not later than March 31 of each fiscal year hereafter, the Administrator of the
		  Federal Aviation Administration shall transmit to Congress an annual update to
		  the report submitted to Congress in December 2004 pursuant to section 221 of
		  Public Law 108–176: 
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 for each day after March 31 that such
		  report has not been submitted to the Congress: 
		  Provided further, That
		  not later than March 31 of each fiscal year hereafter, the Administrator shall
		  transmit to Congress a companion report that describes a comprehensive strategy
		  for staffing, hiring, and training flight standards and aircraft certification
		  staff in a format similar to the one utilized for the controller staffing plan,
		  including stated attrition estimates and numerical hiring goals by fiscal year:
		  
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 per day for each day after March 31
		  that such report has not been submitted to Congress: 
		  Provided further, That
		  funds may be used to enter into a grant agreement with a nonprofit
		  standard-setting organization to assist in the development of aviation safety
		  standards: 
		  Provided further, That
		  none of the funds in this Act shall be available for new applicants for the
		  second career training program: 
		  Provided further, That
		  none of the funds in this Act shall be available for the Federal Aviation
		  Administration to finalize or implement any regulation that would promulgate
		  new aviation user fees not specifically authorized by law after the date of the
		  enactment of this Act: 
		  Provided further, That
		  there may be credited to this appropriation as offsetting collections funds
		  received from States, counties, municipalities, foreign authorities, other
		  public authorities, and private sources for expenses incurred in the provision
		  of agency services, including receipts for the maintenance and operation of air
		  navigation facilities, and for issuance, renewal or modification of
		  certificates, including airman, aircraft, and repair station certificates, or
		  for tests related thereto, or for processing major repair or alteration
		  forms: Provided further, That
		  of the funds appropriated under this heading, not less than
		  $149,000,000 shall be for the contract tower
		  program, of which $10,350,000 is for the
		  contract tower cost share program: 
		  Provided further, That
		  none of the funds in this Act for aeronautical charting and cartography are
		  available for activities conducted by, or coordinated through, the Working
		  Capital Fund: 
		  Provided further, That
		  none of the funds provided in this Act may be used for the Federal Aviation
		  Administration to issue a job announcement for air traffic control specialists
		  that renders ineligible any applicant who had been included in the air traffic
		  control specialist applicant inventory as of January 15, 2014, and who was born
		  between February 9, 1983 and October 1, 1984.Facilities and
		  equipment(airport and airway trust
		  fund)For necessary expenses,
		  not otherwise provided for, for acquisition, establishment, technical support
		  services, improvement by contract or purchase, and hire of national airspace
		  systems and experimental facilities and equipment, as authorized under part A
		  of subtitle VII of title 49, United States Code, including initial acquisition
		  of necessary sites by lease or grant; engineering and service testing,
		  including construction of test facilities and acquisition of necessary sites by
		  lease or grant; construction and furnishing of quarters and related
		  accommodations for officers and employees of the Federal Aviation
		  Administration stationed at remote localities where such accommodations are not
		  available; and the purchase, lease, or transfer of aircraft from funds
		  available under this heading, including aircraft for aviation regulation and
		  certification; to be derived from the Airport and Airway Trust Fund,
		  $2,473,700,000, of which
		  $458,000,000 shall remain available until
		  September 30, 2015, and $2,015,700,000 shall
		  remain available until September 30, 2017: 
		  Provided, That there may be
		  credited to this appropriation funds received from States, counties,
		  municipalities, other public authorities, and private sources, for expenses
		  incurred in the establishment, improvement, and modernization of
		  national airspace
		  systems: 
		  Provided further, That
		  upon initial submission to the Congress of the fiscal year 2016 President's
		  budget, the Secretary of Transportation shall transmit to the Congress a
		  comprehensive capital investment plan for the Federal Aviation Administration
		  which includes funding for each budget line item for fiscal years 2016 through
		  2020, with total funding for each year of the plan constrained to the funding
		  targets for those years as estimated and approved by the Office of Management
		  and Budget: 
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 per day for each day after the initial
		  submission of the fiscal year 2016 President’s budget that such report has not
		  been submitted to Congress.Research, engineering, and
		  development(airport and airway trust
		  fund)For necessary expenses, not otherwise
		  provided for, for research, engineering, and development, as authorized under
		  part A of subtitle VII of title 49, United States Code, including construction
		  of experimental facilities and acquisition of necessary sites by lease or
		  grant, $156,750,000, to be derived from the
		  Airport and Airway Trust Fund and to remain available until September 30, 2017:
		  
		  Provided, That there may be
		  credited to this appropriation as offsetting collections, funds received from
		  States, counties, municipalities, other public authorities, and private
		  sources, which shall be available for expenses incurred for research,
		  engineering, and development.Grants-in-aid for
		  airports(liquidation of contract
		  authorization)(limitation on
		  obligations)(airport and airway trust
		  fund)(including transfer of
		  funds)(including rescission)For liquidation of obligations incurred for
		  grants-in-aid for airport planning and development, and noise compatibility
		  planning and programs as authorized under subchapter I of chapter 471 and
		  subchapter I of chapter 475 of title 49, United States Code, and under other
		  law authorizing such obligations; for procurement, installation, and
		  commissioning of runway incursion prevention devices and systems at airports of
		  such title; for grants authorized under section 41743 of title 49, United
		  States Code; and for inspection activities and administration of airport safety
		  programs, including those related to airport operating certificates under
		  section 44706 of title 49, United States Code,
		  $3,200,000,000, to be derived from the Airport
		  and Airway Trust Fund and to remain available until expended: 
		  Provided, That none of the funds
		  under this heading shall be available for the planning or execution of programs
		  the obligations for which are in excess of
		  $3,480,000,000 in fiscal year 2015,
		  notwithstanding section 47117(g) of title 49, United States Code: 
		  Provided further, That
		  notwithstanding any other provision of law, of funds made available in the
		  fiscal year ending on September 30, 2014, under section 48112 of title 49,
		  United States Code, and limited under this heading,
		  $130,000,000 shall be obligated for facilities
		  and equipment of the Federal Aviation Administration that are located on
		  airport property, including runway safety areas, runway status lights, landing
		  and navigational lighting systems, and air traffic control tower improvements
		  and replacements: 
		  Provided further, That
		  the funds limited under this heading shall be deemed reduced by
		  $130,000,000 for purposes of 47102(6) of Title
		  49, United States Code: 
		  Provided further, That
		  none of the funds under this heading shall be available for the replacement of
		  baggage conveyor systems, reconfiguration of terminal baggage areas, or other
		  airport improvements that are necessary to install bulk explosive detection
		  systems: 
		  Provided further, That
		  notwithstanding section 47109(a) of title 49, United States Code, the
		  Government’s share of allowable project costs under paragraph (2) for subgrants
		  or paragraph (3) of that section shall be 95 percent for a project at other
		  than a large or medium hub airport that is a successive phase of a multi-phased
		  construction project for which the project sponsor received a grant in fiscal
		  year 2011 for the construction project: 
		  Provided further, That
		  notwithstanding any other provision of law, of funds limited under this
		  heading, not more than $107,100,000 shall be
		  obligated for administration, not less than
		  $15,000,000 shall be available for the Airport
		  Cooperative Research Program, not less than
		  $29,750,000 shall be available for Airport
		  Technology Research, and $8,000,000, to remain
		  available until expended, shall be available and transferred to Office
		  of the Secretary, Salaries and Expenses to carry out the Small
		  Community Air Service Development Program.(Rescission)Any amounts made available for the fiscal
		  year ending September 30, 2015, under section 48112 of title 49, United States
		  Code, are rescinded.Administrative provisions—federal aviation
		  administration110.None of the funds in this Act may be used
			 to compensate in excess of 600 technical staff-years under the federally
			 funded
			 research and development center contract between the Federal Aviation
			 Administration and the Center for Advanced Aviation Systems Development
			 during
			 fiscal year 2014.111.None of the funds in this Act shall be used
			 to pursue or adopt guidelines or regulations requiring airport sponsors to
			 provide to the Federal Aviation Administration without cost building
			 construction, maintenance, utilities and expenses, or space in airport
			 sponsor-owned buildings for services relating to air traffic control, air
			 navigation, or weather reporting: 
			 Provided, That the prohibition of
			 funds in this section does not apply to negotiations between the agency
			 and
			 airport sponsors to achieve agreement on below-market rates for
			 these items or to grant assurances that require airport sponsors to
			 provide
			 land without cost to the FAA for air traffic control facilities.112.The Administrator of the Federal Aviation
			 Administration may reimburse amounts made available to satisfy 49 U.S.C.
			 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount
			 remaining
			 in such account at the close of that fiscal year may be made available to
			 satisfy section 41742(a)(1) for the subsequent fiscal year.113.Amounts collected under section 40113(e) of
			 title 49, United States Code, shall be credited to the appropriation
			 current at
			 the time of collection, to be merged with and available for the same
			 purposes
			 of such appropriation.114.None of the funds in this Act shall be
			 available for paying premium pay under subsection 5546(a) of title 5,
			 United
			 States Code, to any Federal Aviation Administration employee unless such
			 employee actually performed work during the time corresponding to such
			 premium
			 pay.115.None of the funds in this Act may be
			 obligated or expended for an employee of the Federal Aviation
			 Administration to
			 purchase a store gift card or gift certificate through use of a
			 Government-issued credit card.116.The Secretary shall apportion to the
			 sponsor of an airport that received scheduled or unscheduled air service
			 from a
			 large certified air carrier (as defined in part 241 of title 14 Code of
			 Federal
			 Regulations, or such other regulations as may be issued by the Secretary
			 under
			 the authority of section 41709) an amount equal to the minimum
			 apportionment
			 specified in 49 U.S.C. 47114(c), if the Secretary determines that airport
			 had
			 more than 10,000 passenger boardings in the preceding calendar year, based
			 on
			 data submitted to the Secretary under part 241 of title 14, Code of
			 Federal
			 Regulations.117.None of the funds in this Act may be
			 obligated or expended for retention bonuses for an employee of the Federal
			 Aviation Administration without the prior written approval of the
			 Assistant
			 Secretary for Administration of the Department of Transportation.118.Subparagraph (D) of section 47124(b)(3) of
			 title 49, United States Code, is amended by striking benefit.
			 and inserting benefit, with the maximum allowable local cost share
			 capped at 20 percent..119.Notwithstanding any other provision of law,
			 none of the funds made available under this Act or any prior Act may be
			 used to
			 implement or to continue to implement any limitation on the ability of any
			 owner or operator of a private aircraft to obtain, upon a request to the
			 Administrator of the Federal Aviation Administration, a blocking of that
			 owner's or operator’s aircraft registration number from any display of the
			 Federal Aviation Administration’s Aircraft Situational Display to Industry
			 data
			 that is made available to the public, except data made available to a
			 Government agency, for the noncommercial flights of that owner or
			 operator.119A.None of the funds in this Act shall be
			 available for salaries and expenses of more than 9 political and
			 Presidential
			 appointees in the Federal Aviation Administration.119B.None of the funds made available under this
			 Act may be used to increase fees pursuant to section 44721 of title 49,
			 United
			 States Code, until the FAA provides to the House and Senate Committees on
			 Appropriations a report that justifies all fees related to aeronautical
			 navigation products and explains how such fees are consistent with
			 Executive
			 Order 13642.119C.None of the funds appropriated or limited
			 by this Act may be used to change weight restrictions or prior permission
			 rules
			 at Teterboro airport in Teterboro, New Jersey.119D.None of the funds in this Act may be used
			 to close a regional operations center of the Federal Aviation
			 Administration or
			 reduce its services unless the Administrator notifies the House and Senate
			 Committees on Appropriations not less than 90 full business days in
			 advance.119E.Section 916 of Public Law 112–95 is amended
			 by striking Advanced Materials in Transport Aircraft and
			 inserting Joint Advanced Materials and Structures.119F.Subsection 47109(c)(2) of title 49, United
			 States Code, is amended by adding before the period , except that at a
			 non-hub airport located in a State as set forth in paragraph (1) of this
			 subsection that is within 15 miles of another State as set forth in
			 paragraph
			 (1) of this subsection, the Government’s share shall be an average of the
			 Government share applicable to any project in each of the
			 States.Federal highway
		  administrationLimitation on administrative
		  expenses(Highway Trust
		  Fund)(including transfer of funds)Not to exceed
		  $426,100,000, together with advances and
		  reimbursements received by the Federal Highway Administration, shall be
		  obligated for necessary expenses for administration and operation of the
		  Federal Highway Administration. In addition, not to exceed
		  $3,248,000 shall be transferred to the
		  Appalachian Regional Commission in accordance with section 104 of title 23,
		  United States Code.Federal-aid
		  highways(limitation on
		  obligations)(highway trust fund)Funds available for the implementation or
		  execution of programs of Federal-aid Highways and highway safety construction
		  programs authorized under titles 23 and 49, United States Code, and the
		  provisions of Public Law 112–141 shall not exceed total obligations of
		  $40,256,000,000 for fiscal year 2015: 
		  Provided, That the Secretary may
		  collect and spend fees, as authorized by title 23, United States Code, to cover
		  the costs of services of expert firms, including counsel, in the field of
		  municipal and project finance to assist in the underwriting and servicing of
		  Federal credit instruments and all or a portion of the costs to the Federal
		  Government of servicing such credit instruments: 
		  Provided further, That
		  such fees are available until expended to pay for such costs: 
		  Provided further, That
		  such amounts are in addition to administrative expenses that are also available
		  for such purpose, and are not subject to any obligation limitation or the
		  limitation on administrative expenses under section 608 of title 23, United
		  States Code.(Liquidation of contract
		  authorization)(Highway Trust
		  Fund)For the payment of obligations incurred in
		  carrying out Federal-aid Highways and highway safety construction programs
		  authorized under title 23, United States Code,
		  $40,995,000,000 derived from the Highway Trust
		  Fund (other than the Mass Transit Account), to remain available until
		  expended.Administrative provisions—federal highway
		  administration120.(a)For fiscal year 2015, the Secretary of
			 Transportation shall—(1)not distribute from the obligation
			 limitation for Federal-aid Highways—(A)amounts authorized for administrative
			 expenses and programs by section 104(a) of title 23, United States Code;
			 and(B)amounts authorized for the Bureau of
			 Transportation Statistics;(2)not distribute an amount from the
			 obligation limitation for Federal-aid Highways that is equal to the
			 unobligated
			 balance of amounts—(A)made available from the Highway Trust Fund
			 (other than the Mass Transit Account) for Federal-aid Highways and highway
			 safety construction programs for previous fiscal years the funds for which
			 are
			 allocated by the Secretary (or apportioned by the Secretary under sections
			 202
			 or 204 of title 23, United States Code); and(B)for which obligation limitation was
			 provided in a previous fiscal year;(3)determine the proportion that—(A)the obligation limitation for Federal-aid
			 Highways, less the aggregate of amounts not distributed under paragraphs
			 (1)
			 and (2) of this subsection; bears to(B)the total of the sums authorized to be
			 appropriated for the Federal-aid Highways and highway safety construction
			 programs (other than sums authorized to be appropriated for provisions of
			 law
			 described in paragraphs (1) through (12) of subsection (b) and sums
			 authorized
			 to be appropriated for section 119 of title 23, United States Code, equal
			 to
			 the amount referred to in subsection (b)(13) for such fiscal year), less
			 the
			 aggregate of the amounts not distributed under paragraphs (1) and (2) of
			 this
			 subsection;(4)distribute the obligation limitation for
			 Federal-aid Highways, less the aggregate amounts not distributed under
			 paragraphs (1) and (2), for each of the programs (other than programs to
			 which
			 paragraph (1) applies) that are allocated by the Secretary under the
			 Moving
			 Ahead for Progress in the 21st Century Act and title 23, United States
			 Code, or
			 apportioned by the Secretary under sections 202 or 204 of that title, by
			 multiplying—(A)the proportion determined under paragraph
			 (3); by(B)the amounts authorized to be appropriated
			 for each such program for such fiscal year; and(5)distribute the obligation limitation for
			 Federal-aid Highways, less the aggregate amounts not distributed under
			 paragraphs (1) and (2) and the amounts distributed under paragraph (4),
			 for
			 Federal-aid Highways and highway safety construction programs that are
			 apportioned by the Secretary under title 23, United States Code (other
			 than the
			 amounts apportioned for the National Highway Performance Program in
			 section 119
			 of title 23, United States Code, that are exempt from the limitation under
			 subsection (b)(13) and the amounts apportioned under sections 202 and 204
			 of
			 that title) in the proportion that—(A)amounts authorized to be appropriated for
			 the programs that are apportioned under title 23, United States Code, to
			 each
			 State for such fiscal year; bears to(B)the total of the amounts authorized to be
			 appropriated for the programs that are apportioned under title 23, United
			 States Code, to all States for such fiscal year.(b)Exceptions From Obligation
			 LimitationThe obligation
			 limitation for Federal-aid Highways shall not apply to obligations under
			 or
			 for—(1)section 125 of title 23, United States
			 Code;(2)section 147 of the Surface Transportation
			 Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);(3)section 9 of the Federal-Aid Highway Act of
			 1981 (95 Stat. 1701);(4)subsections (b) and (j) of section 131 of
			 the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);(5)subsections (b) and (c) of section 149 of
			 the Surface Transportation and Uniform Relocation Assistance Act of 1987
			 (101
			 Stat. 198);(6)sections 1103 through 1108 of the
			 Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat.
			 2027);(7)section 157 of title 23, United States Code
			 (as in effect on June 8, 1998);(8)section 105 of title 23, United States Code
			 (as in effect for fiscal years 1998 through 2004, but only in an amount
			 equal
			 to $639,000,000 for each of those fiscal
			 years);(9)Federal-aid Highways programs for which
			 obligation authority was made available under the Transportation Equity
			 Act for
			 the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or
			 to
			 remain available until expended, but only to the extent that the
			 obligation
			 authority has not lapsed or been used;(10)section 105 of title 23, United States Code
			 (as in effect for fiscal years 2005 through 2012, but only in an amount
			 equal
			 to $639,000,000 for each of those fiscal
			 years);(11)section 1603 of SAFETEA–LU (23 U.S.C. 118
			 note; 119 Stat. 1248), to the extent that funds obligated in accordance
			 with
			 that section were not subject to a limitation on obligations at the time
			 at
			 which the funds were initially made available for obligation; and(12)section 119 of title 23, United States Code
			 (as in effect for fiscal years 2013 and 2014, but only in an amount equal
			 to
			 $639,000,000 for each of those fiscal years);
			 and(13)section 119 of title 12, United States Code
			 (but, for fiscal year 2015, only in an amount equal to
			 $639,000,000).(c)Redistribution of Unused Obligation
			 AuthorityNotwithstanding
			 subsection (a), the Secretary shall, after August 1 of such fiscal year—(1)revise a distribution of the obligation
			 limitation made available under subsection (a) if an amount distributed
			 cannot
			 be obligated during that fiscal year; and(2)redistribute sufficient amounts to those
			 States able to obligate amounts in addition to those previously
			 distributed
			 during that fiscal year, giving priority to those States having large
			 unobligated balances of funds apportioned under sections 144 (as in effect
			 on
			 the day before the date of enactment of Public Law 112–141) and 104 of
			 title
			 23, United States Code.(d)Applicability of Obligation Limitations to
			 Transportation Research Programs(1)In generalExcept as provided in paragraph (2), the
			 obligation limitation for Federal-aid Highways shall apply to contract
			 authority for transportation research programs carried out under—(A)chapter 5 of title 23, United States Code;
			 and(B)division E of the Moving Ahead for Progress
			 in the 21st Century Act.(2)ExceptionObligation authority made available under
			 paragraph (1) shall—(A)remain available for a period of 4 fiscal
			 years; and(B)be in addition to the amount of any
			 limitation imposed on obligations for Federal-aid Highways and highway
			 safety
			 construction programs for future fiscal years.(e)Redistribution of Certain Authorized
			 Funds(1)In generalNot later than 30 days after the date of
			 distribution of obligation limitation under subsection (a), the Secretary
			 shall
			 distribute to the States any funds (excluding funds authorized for the
			 program
			 under section 202 of title 23, United States Code) that—(A)are authorized to be appropriated for such
			 fiscal year for Federal-aid Highways programs; and(B)the Secretary determines will not be
			 allocated to the States (or will not be apportioned to the States under
			 section
			 204 of title 23, United States Code), and will not be available for
			 obligation,
			 for such fiscal year because of the imposition of any obligation
			 limitation for
			 such fiscal year.(2)RatioFunds shall be distributed under paragraph
			 (1) in the same proportion as the distribution of obligation authority
			 under
			 subsection (a)(5).(3)AvailabilityFunds distributed to each State under
			 paragraph (1) shall be available for any purpose described in section
			 133(b) of
			 title 23, United States Code.121.Notwithstanding 31 U.S.C. 3302, funds
			 received by the Bureau of Transportation Statistics from the sale of data
			 products, for necessary expenses incurred pursuant to chapter 63 of title
			 49,
			 United States Code, may be credited to the Federal-aid Highways account
			 for the
			 purpose of reimbursing the Bureau for such expenses: 
			 Provided, That such funds shall
			 be subject to the obligation limitation for Federal-aid Highways and
			 highway
			 safety construction programs.122.Not less than 15 days prior to waiving,
			 under his statutory authority, any Buy America requirement for Federal-aid
			 Highways projects, the Secretary of Transportation shall make an informal
			 public notice and comment opportunity on the intent to issue such waiver
			 and
			 the reasons therefor: 
			 Provided, That the Secretary
			 shall provide an annual report to the House and Senate Committees on
			 Appropriations on any waivers granted under the Buy America
			 requirements.123.None of the funds in this Act to the
			 Department of Transportation may be used to provide credit assistance
			 unless
			 not less than 3 days before any application approval to provide credit
			 assistance under sections 603 and 604 of title 23, United States Code, the
			 Secretary of Transportation provides notification in writing to the
			 following
			 committees: the House and Senate Committees on Appropriations; the
			 Committee on
			 Environment and Public Works and the Committee on Banking, Housing and
			 Urban
			 Affairs of the Senate; and the Committee on Transportation and
			 Infrastructure
			 of the House of Representatives: 
			 Provided, That such notification
			 shall include, but not be limited to, the name of the project sponsor; a
			 description of the project; whether credit assistance will be provided as
			 a
			 direct loan, loan guarantee, or line of credit; and the amount of credit
			 assistance.124.From the unobligated balances of funds
			 apportioned among the States prior to October 1, 2012, under sections
			 104(b) of
			 title 23, United States Code (as in effect on the day before the date of
			 enactment of Public Law 112–141), the amount of
			 $22,100,000 shall be made available in fiscal
			 year 2015 for the administrative expenses of the Federal Highway
			 Administration: 
			 Provided, That this provision
			 shall not apply to funds distributed in accordance with section 104(b)(5)
			 of
			 title 23, United States Code (as in effect on the day before the date of
			 enactment of Public Law 112–141); section 133(d)(1) of such title (as in
			 effect
			 on the day before the date of enactment of Public Law 109–59); and the
			 first
			 sentence of section 133(d)(3)(A) of such title (as in effect on the day
			 before
			 the date of enactment of Public Law 112–141): 
			 Provided further,
			 That such amount shall be derived on a proportional basis from the
			 unobligated
			 balances of apportioned funds to which this provision applies: 
			 Provided further,
			 That the amount made available by this provision in fiscal year 2015 for
			 the
			 administrative expenses of the Federal Highway Administration shall be in
			 addition to the amount made available in fiscal year 2015 for such
			 purposes
			 under section 104(a) of title 23, United States Code.Federal motor carrier safety
		  administrationMotor carrier safety operations and
		  programs(liquidation of contract
		  authorization)(limitation on
		  obligations)(highway trust
		  fund)For payment of obligations incurred in the
		  implementation, execution and administration of motor carrier safety operations
		  and programs pursuant to section 31104(i) of title 49, United States Code, and
		  sections 4127 and 4134 of Public Law 109–59, as amended by Public Law 112–141,
		  $271,000,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account), together with advances and
		  reimbursements received by the Federal Motor Carrier Safety Administration, the
		  sum of which shall remain available until expended: 
		  Provided, That funds available for
		  implementation, execution or administration of motor carrier safety operations
		  and programs authorized under title 49, United States Code, shall not exceed
		  total obligations of $271,000,000 for
		  Motor Carrier Safety Operations and Programs for fiscal year
		  2015, of which $9,000,000, to remain available
		  for obligation until September 30, 2017, is for the research and technology
		  program, and of which $34,545,000, to remain
		  available for obligation until September 30, 2017, is for information
		  management: 
		  Provided further, That
		  $2,300,000 shall be made available for
		  commercial motor vehicle operator’s grants to carry out section 4134 of Public
		  Law 109–59, as amended by Public Law 112–141, of which
		  $1,300,000 is to be made available from prior
		  year unobligated contract authority provided in Public Law 112–141, or other
		  appropriations or authorization acts: 
		  Provided further, That
		  of unobligated contract authority provided in Public Law 112–141, or other
		  appropriations or authorization acts for Motor Carrier Safety Operations
		  and Programs, $1,500,000 shall be made
		  available for enforcement and investigation activities related to the safe
		  transportation of energy products, $5,200,000 shall be made available to augment
		  funding to address information management and technology needs related to the
		  monitoring of high-risk carriers and carriers operating under consent
		  agreements, and $4,000,000 shall be made available to administer the study
			 required under section 133 of this Act, to
		  remain available for obligation until September 30, 2017: 
		  Provided further, That
		  the Federal Motor Carrier Safety Administration shall transmit to Congress a
		  report by March 27, 2015, on the agency's ability to meet its requirement to
		  conduct compliance reviews on mandatory carriers: 
		  Provided further, That
		  the Secretary shall complete final regulatory action on the implementation of
		  49 United States Code 31137 no later than January 30, 2015: 
		  Provided further, That
		  the Secretary shall initiate action on the Safety Fitness Determination rule no
		  later than December, 31, 2013.National Motor Carrier
		  safety(liquidation of contract
		  authorization)(limitation on
		  obligations)(highway trust fund)Of the unobligated contract authority
		  provided in the Transportation Equity Act for the 21st Century (Public Law
		  105–178) or other appropriation or authorization acts for the national motor
		  carrier safety program, $8,300,000 shall be made
		  available to augment funding to execute the Federal Motor Carrier Safety
		  Administration’s Capital Improvement Plan for border facilities and field
		  offices, including physical information technology infrastructure: 
		  Provided, That such funds as
		  necessary for payment of obligations incurred in carrying out this section
		  shall be derived from the Highway Trust Fund (other than the Mass Transit
		  Account) and total limitations of these obligations shall not exceed
		  $8,300,000.Motor carrier safety
		  grants(liquidation of contract
		  authorization)(limitation on
		  obligations)(highway trust
		  fund)For payment of obligations incurred in
		  carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of
		  title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59,
		  as amended by Public Law 112–141, $313,000,000,
		  to be derived from the Highway Trust Fund (other than the Mass Transit Account)
		  and to remain available until expended: 
		  Provided, That funds available for
		  the implementation or execution of motor carrier safety programs shall not
		  exceed total obligations of $313,000,000 in
		  fiscal year 2015 for Motor Carrier Safety Grants; of which
		  $218,000,000 shall be available for the motor
		  carrier safety assistance program, $30,000,000
		  shall be available for commercial driver's license program improvement grants,
		  $32,000,000 shall be available for border
		  enforcement grants, $5,000,000 shall be
		  available for performance and registration information system management
		  grants, $25,000,000 shall be available for the
		  commercial vehicle information systems and networks deployment program, and
		  $1,000,000 shall be available for safety data
		  improvement grants: 
		  Provided further,
		  That, of the funds made available herein for the motor carrier safety
		  assistance program, $32,000,000 shall be
		  available for audits of new entrant motor
		  carriers.ADMINISTRATIVE PROVISION—FEDERAL MOTOR
		  CARRIER SAFETY ADMINISTRATION130.Funds appropriated or limited in this Act
			 shall be subject to the terms and conditions stipulated in section 350 of
			 Public Law 107–87 and section 6901 of Public Law 110–28.131.None of the funds limited or otherwise made
			 available under the heading Motor Carrier Safety Operations and
			 Programs may be used to deny an application to renew a Hazardous
			 Materials Safety Program permit for a motor carrier based solely on that
			 carrier’s Hazardous Materials Out-of-Service rate, unless the carrier has
			 the
			 opportunity to submit a written description of corrective actions taken,
			 and
			 other documentation the carrier wishes the Secretary to consider,
			 including
			 submitting a corrective action plan, and the Secretary determines the
			 actions
			 or plan is insufficient to address the safety concerns that resulted in
			 that
			 Hazardous Materials Out-of-Service rate.132.None of the funds limited or otherwise made
			 available under this Act shall be used by the Secretary to enforce any
			 regulation prohibiting a State from issuing a commercial learner’s permit
			 to
			 individuals under the age of eighteen if the State had a law authorizing
			 the
			 issuance of commercial learners permits to individuals under eighteen
			 years of
			 age as of May 9, 2011.133.(a)Temporary Suspension of EnforcementNone of the funds appropriated or otherwise made available by this Act or any other Act shall be
			 used to enforce sections 395.3(c) and 395.3(d) of title 49, Code of
			 Federal Regulations, and such sections shall have
			 no force or effect from the date of enactment of this Act until the later
			 of September 30, 2015, or upon submission of the final report issued by
			 the Secretary under this section.  The restart provisions in effect on
			 June 30, 2013, shall be in effect during this period.(b)Public NotificationAs soon as possible after the date of the enactment of this Act, the Secretary of Transportation
			 shall publish a Notice in the Federal Register and on the Federal Motor
			 Carrier Safety Administration website announcing that the provisions in
			 the rule referred to in subsection (a) shall have no force or effect from
			 the date of enactment of this Act through September 30, 2015, and the
			 restart rule in effect on June 30, 2013, shall immediately be in effect.(c)Commercial Motor Vehicle (CMV) Driver Restart StudyWithin 90 days of enactment of this Act, the Secretary shall initiate a naturalistic study of the
			 operational, safety, health and fatigue impacts of the restart provisions
			 in sections 395.3(c) and 395.3(d) of title 49, Code of Federal
			 Regulations, on commercial motor vehicle drivers.  The study
			 required under this subsection shall—(1)compare the work schedules and assess operator fatigue between the following two groups of
			 commercial motor vehicle drivers, each large enough to produce
			 statistically significant results:(A)commercial motor vehicle drivers who operate under such provisions, in effect between July 1, 2013,
			 and the day before the date of enactment of this Act, and(B)commercial motor vehicle drivers who operate under the provisions as in effect on June 30, 2013.(2)compare, at a minimum, the 5-month work schedules and assess safety critical events (crashes, near
			 crashes and crash-relevant conflicts) and operator fatigue between the
			 following two groups of commercial motor vehicle drivers, from a
			 statistically significant sample of drivers comprised of fleets of all
			 sizes, including long-haul, regional and short-haul operations in various
			 sectors of the industry, including flat-bed, refrigerated, tank, and
			 dry-van, to the extent practicable;(3)assess drivers’ safety critical events, fatigue and levels of alertness and driver health outcomes
			 by using both electronic and captured record of duty status, including the
			 Psychomotor Vigilance Test (PVT), e-logging data, actigraph watches and
			 cameras or other on-board monitoring systems that record or measure safety
			 critical events and driver alertness;(4)utilize data from electronic logging devices, consistent to the extent practicable, with the
			 anticipated requirements for such devices in section 31137(b) of title 49,
			 United States Code, from motor carriers and drivers of commercial motor
			 vehicles, notwithstanding any limitation on the use of such data under
			 section 31137(e) of title 49, United States Code; and(5)include the development of an initial study plan and final report, each of which shall be subject
			 to an independent peer review panel of individuals with relevant medical
			 and scientific expertise.(d)Department of Transportation Office of Inspector General ReviewPrior to the study required under this subsection commencing, the Secretary shall submit a plan
			 outlining the scope and methodology for the study to the Department of
			 Transportation Inspector General within 60 days of enactment of this Act.(1)Within 30 days of receiving the plan, the Office of Inspector General shall review and comment on
			 the plan, including whether it includes—(A)a sufficient  number of drivers participating to produce statistically significant results and
			 consistent with subsection (c)(2);(B)an assessment of whether the technologies being used to assess the operational, safety and fatigue
			 components of the study are reliable and will produce consistent and valid
			 results;(C)appropriate performance measures to properly evaluate the study outcomes; and(D)assess the selection of the independent review panel under subsection (c)(5).(2)The Office of Inspector General shall report its findings, conclusions and recommendations to the
			 Secretary and to the House and Senate Committees on Appropriations within
			 30 days of receipt of the plan.(e)Reporting RequirementsThe Secretary shall submit a final report on the findings and conclusions of the study and the
			 Department’s recommendations on whether the provisions in effect on July
			 1, 2013, provide a greater net benefit for the operational, safety, health
			 and fatigue impacts of the restart provisions to the Inspector General
			 within 210 days of receiving the Office of the Inspector General report
			 required in subsection (d)(2).(1)Within 60 days of receipt of the Secretary’s findings and recommendations in subsection (e), the
			 Inspector General shall report to the Secretary and the House and Senate
			 Committees on Appropriations on the study’s compliance with the
			 requirements outlined under subsection (c).(2)Upon submission of the Office of the Inspector General report in paragraph (1), the Secretary shall
			 submit its report to the
			 House and Senate Committees on Appropriations and make the report
			 publically available on its website.(f)CertificationThe Secretary of Transportation shall certify in writing in a manner addressing the Inspector
			 General's findings and recommendations in subsection (d)(1) and (e)(1) of
			 this section that the Secretary has met the requirements as described in
			 section (c) and (d).(g)Paperwork reduction act exceptionThe study and the Office of the Inspector General reviews shall not be subject to section 3506 or
			 3507 of title 44, United States
			 Code.National highway traffic safety
		  administrationOperations and researchFor expenses necessary to discharge the
		  functions of the Secretary, with respect to traffic and highway safety
		  authorized under chapter 301 and part C of subtitle VI of title 49, United
		  States Code, $134,500,000, of which
		  $20,000,000 shall remain available through
		  September 30, 2016.Operations and
		  research(liquidation of contract
		  authorization)(limitation on
		  obligations)(highway trust fund)For payment of obligations incurred in
		  carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49,
		  United States Code, $138,500,000, to be derived
		  from the Highway Trust Fund (other than the Mass Transit Account) and to remain
		  available until expended: 
		  Provided, That none of the funds in
		  this Act shall be available for the planning or execution of programs the total
		  obligations for which, in fiscal year 2015, are in excess of
		  $138,500,000, of which
		  $133,500,000 shall be for programs authorized
		  under 23 U.S.C. 403 and $5,000,000 shall be for
		  the National Driver Register authorized under chapter 303 of title 49, United
		  States Code: 
		  Provided further, That
		  within the $133,500,000 obligation limitation
		  for operations and research, $20,000,000 shall
		  remain available until September 30, 2016, and shall be in addition to the
		  amount of any limitation imposed on obligations for future years: 
		  Provided further, That
		  $20,000,000 of the total obligation limitation
		  for operations and research in fiscal year 2015 shall be applied toward
		  unobligated balances of contract authority provided in prior Acts for carrying
		  out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States
		  Code.Highway
		  traffic safety grants(liquidation of contract
		  authorization)(limitation on
		  obligations)(highway
		  trust fund)For payment of obligations incurred in
		  carrying out provisions of 23 U.S.C. 402 and 405, section 2009 of Public Law
		  109–59, as amended by Public Law 112–141, and section 31101(a)(6) of Public Law
		  112–141, to remain available until expended,
		  $561,500,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account): 
		  Provided, That none of the funds in
		  this Act shall be available for the planning or execution of programs the total
		  obligations for which, in fiscal year 2015, are in excess of
		  $561,500,000 for programs authorized under 23
		  U.S.C. 402 and 405, section 2009 of Public Law 109–59, as amended by Public Law
		  112–141, and section 31101(a)(6) of Public Law 112–141, of which
		  $235,000,000 shall be for Highway Safety
		  Programs under 23 U.S.C. 402;
		  $272,000,000 shall be for National
		  Priority Safety Programs under 23 U.S.C. 405;
		  $29,000,000 shall be for High Visibility
		  Enforcement Program under section 2009 of Public Law 109–59, as amended
		  by Public Law 112–141; $25,500,000 shall be for
		  Administrative Expenses under section 31101(a)(6) of Public Law
		  112–141: 
		  Provided further, That
		  none of these funds shall be used for construction, rehabilitation, or
		  remodeling costs, or for office furnishings and fixtures for State, local or
		  private buildings or structures: 
		  Provided further, That
		  not to exceed $500,000 of the funds made
		  available for National Priority Safety Programs under 23 U.S.C.
		  405 for Impaired Driving Countermeasures (as described in
		  subsection (d) of that section) shall be available for technical assistance to
		  the States: 
		  Provided further, That
		  with respect to the Transfers provision under 23 U.S.C.
		  405(a)(1)(G), any amounts transferred to increase the amounts made available
		  under section 402 shall include the obligation authority for such amounts: 
		  Provided further, That
		  the Administrator shall notify the House and Senate Committees on
		  Appropriations of any exercise of the authority granted under the previous
		  proviso or under 23 U.S.C. 405(a)(1)(G) within 60
		  days.Administrative provisions—national highway
		  traffic safety administration140.An additional
			 $130,000 shall be made available to the National
			 Highway Traffic Safety Administration, out of the amount limited for
			 section
			 402 of title 23, United States Code, to pay for travel and related
			 expenses for
			 State management reviews and to pay for core competency development
			 training
			 and related expenses for highway safety staff.141.The limitations on obligations for the
			 programs of the National Highway Traffic Safety Administration set in this
			 Act
			 shall not apply to obligations for which obligation authority was made
			 available in previous public laws but only to the extent that the
			 obligation
			 authority has not lapsed or been used.142.None of the funds in this Act shall be used
			 to implement section 404 of title 23, United States Code.Federal railroad
		  administrationSafety and operationsFor necessary expenses of the Federal
		  Railroad Administration, not otherwise provided for,
		  $191,250,000, of which
		  $15,400,000 shall remain available until
		  expended.Railroad research and
		  developmentFor necessary
		  expenses for railroad research and development,
		  $40,730,000, to remain available until
		  expended.Railroad rehabilitation and improvement
		  financing programThe
		  Secretary of Transportation is authorized to issue direct loans and loan
		  guarantees pursuant to sections 501 through 504 of the Railroad Revitalization
		  and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such
		  authority to exist as long as any such direct loan or loan guarantee is
		  outstanding: 
		  Provided, That, pursuant to section
		  502 of such Act, as amended, no new direct loans or loan guarantee commitments
		  shall be made using Federal funds for the credit risk premium during fiscal
		  year 2015.Grants to the National Railroad Passenger
		  CorporationTo enable the
		  Secretary of Transportation to make grants to the National Railroad Passenger
		  Corporation as authorized by the Passenger Rail Investment and Improvement Act
		  of 2008 (division B of Public Law 110–432, hereafter referred to as such
		  law for purposes of this heading),
		  $1,390,000,000, to remain available until
		  expended: 
		  Provided, That of the amounts
		  available under this heading, up to $149,000,000
		  shall be for debt service obligations, up to
		  $350,000,000 shall be for the operation of
		  intercity passenger rail, and not less than
		  $50,000,000 shall be made available to bring
		  Amtrak served facilities and stations into compliance with the Americans with
		  Disabilities Act: 
		  Provided further, That
		  after an initial distribution of up to
		  $200,000,000, which shall be used by Amtrak as a
		  working capital account, all remaining capital and debt service funds shall be
		  provided only on a reimbursable basis: 
		  Provided further, That
		  funding for the operation of intercity passenger rail, as authorized by section
		  101 of such law, shall be distributed no more frequently than
		  quarterly: Provided further,
		  That the Secretary may retain up to one-half of 1 percent of the funds provided
		  under this heading to fund the costs of project management and oversight of
		  activities authorized by subsections 101(a) and 101(c) of such law: 
		  Provided further, That
		  in addition to the project management oversight funds authorized under section
		  101(d) of such law, the Secretary may retain up to an additional one-half of 1
		  percent of the funds provided under this heading to fund expenses associated
		  with section 24905 of title 49, United States Code: 
		  Provided further, That
		  not later than 60 days after the date of enactment of this Act, the Corporation
		  shall transmit, in electronic format, to the House and Senate Committees on
		  Appropriations a business plan and 5-year Financial Plan for fiscal year 2015
		  as required under section 204 of such law.Administrative provisions—federal railroad
		  administration150.Hereafter, notwithstanding any other
			 provision of law, funds provided in this Act for the National Railroad
			 Passenger Corporation shall immediately cease to be available to said
			 Corporation in the event that the Corporation contracts to have services
			 provided at or from any location outside the United States. For purposes
			 of
			 this section, the word services shall mean any service that was,
			 as of July 1, 2006, performed by a full-time or part-time Amtrak employee
			 whose
			 base of employment is located within the United States.151.The Secretary of Transportation may receive
			 and expend cash, or receive and utilize spare parts and similar items,
			 from
			 non-United States Government sources to repair damages to or replace
			 United
			 States Government owned automated track inspection cars and equipment as a
			 result of third-party liability for such damages, and any amounts
			 collected
			 under this section shall be credited directly to the Safety and Operations
			 account of the Federal Railroad Administration, and shall remain available
			 until expended for the repair, operation and maintenance of automated
			 track
			 inspection cars and equipment in connection with the automated track
			 inspection
			 program.152.The amounts available to the National
			 Railroad Passenger Corporation for the operation of intercity passenger
			 rail
			 shall be available for distribution by the Secretary only after receiving
			 and
			 reviewing a grant request for each specific train route accompanied by a
			 detailed financial analysis, revenue projection, and capital asset plan
			 justifying the Federal support to the Secretary's satisfaction.153.None of the funds provided to the National
			 Railroad Passenger Corporation may be used to fund any overtime costs in
			 excess
			 of $35,000 for any individual employee: 
			 Provided, That the president of
			 Amtrak may waiver the cap set in the previous proviso for specific
			 employees
			 when the president of Amtrak determines such a cap poses a risk to the
			 safety
			 and operational efficiency of the system: 
			 Provided further,
			 That Amtrak shall notify the House and Senate Committee on Appropriations
			 within 30 days of waiving such cap and delineate the reasons for such
			 waiver.Federal transit
		  administrationAdministrative
		  expensesFor necessary
		  administrative expenses of the Federal Transit Administration’s programs
		  authorized by chapter 53 of title 49, United States Code,
		  $110,500,000, of which not less than
		  $7,000,000 shall be available to carry out the
		  provisions of 49 U.S.C. 5329: 
		  Provided, That none of the funds
		  provided or limited in this Act may be used to create a permanent office of
		  transit security under this heading: 
		  Provided further, That
		  upon submission to the Congress of the fiscal year 2016 President’s budget, the
		  Secretary of Transportation shall transmit to Congress the annual report on New
		  Starts, including proposed allocations for fiscal year
		  2016.Transit
		  formula grants(liquidation of contract
		  authorization)(limitation on
		  obligations)(highway trust
		  fund)For payment of
		  obligations incurred in the Federal Public Transportation Assistance Program in
		  this account, and for payment of obligations incurred in carrying out the
		  provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6),
		  5335, 5337, 5339, and 5340, as amended by Public Law 112–141; and section
		  20005(b) of Public Law 112–141, $9,500,000,000,
		  to be derived from the Mass Transit Account of the Highway Trust Fund and to
		  remain available until expended: 
		  Provided, That funds available for
		  the implementation or execution of programs authorized under 49 U.S.C. 5305,
		  5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as
		  amended by Public Law 112–141, and section 20005(b) of Public Law 112–141,
		  shall not exceed total obligations of
		  $8,595,000,000 in fiscal year
		  2015.Transit researchFor necessary expenses to carry out 49
		  U.S.C. 5312 and 5313, $33,000,000, to remain
		  available until expended: 
		  Provided, That
		  $30,000,000 shall be for activities authorized
		  under 49 U.S.C. 5312 and $3,000,000 shall be for
		  activities authorized under 49 U.S.C. 5313.Technical Assistance and
		  TrainingFor necessary
		  expenses to carry out 49 U.S.C. 5314 and 5322(a), (b) and (e),
		  $5,500,000, to remain available until expended: 
		  Provided, That
		  $5,000,000 shall be for activities authorized
		  under 49 U.S.C. 5314 and $500,000 shall be for
		  activities authorized under 49 U.S.C. 5322(a), (b) and
		  (e).Capital investment
		  grantsFor necessary expenses to carry out 49
		  U.S.C. 5309, $2,161,000,000, to remain available
		  until expended.Grants to
		  the washington metropolitan area transit authorityFor
		  grants to the Washington Metropolitan Area Transit Authority as authorized
		  under section 601 of division B of Public Law 110–432,
		  $150,000,000, to remain available until
		  expended: 
		  Provided, That the Secretary shall
		  approve grants for capital and preventive maintenance expenditures for the
		  Washington Metropolitan Area Transit Authority only after receiving and
		  reviewing a request for each specific project: 
		  Provided further, That
		  prior to approving such grants, the Secretary shall certify that the Washington
		  Metropolitan Area Transit Authority is making significant progress in
		  eliminating the material weaknesses, significant deficiencies, and minor
		  control deficiencies identified in the most recent Financial Management
		  Oversight Review: 
		  Provided further, That
		  the Secretary shall determine that the Washington Metropolitan Area Transit
		  Authority has placed the highest priority on those investments that will
		  improve the safety of the system before approving such grants: 
		   Provided further,
		  That the Secretary, in order to ensure safety throughout the rail system, may
		  waive the requirements of section 601(e)(1) of title VI of Public Law 110–432
		  (112 Stat. 4968).Administrative provisions—federal transit
		  administration160.The limitations on obligations for the
			 programs of the Federal Transit Administration shall not apply to any
			 authority
			 under 49 U.S.C. 5338, previously made available for obligation, or to any
			 other
			 authority previously made available for obligation.161.Notwithstanding any other provision of law,
			 funds appropriated or limited by this Act under the Federal Transit
			 Administration's discretionary program appropriations headings for
			 projects
			 specified in this Act or identified in reports accompanying this Act not
			 obligated by September 30, 2019, and other recoveries, shall be directed
			 to
			 projects eligible to use the funds for the purposes for which they were
			 originally provided.162.Notwithstanding any other provision of law,
			 any funds appropriated before October 1, 2014, under any section of
			 chapter 53
			 of title 49, United States Code, that remain available for expenditure,
			 may be
			 transferred to and administered under the most recent appropriation
			 heading for
			 any such section.163.Hereafter, the Secretary may not enforce
			 regulations related to charter bus service under part 604 of title 49,
			 Code of
			 Federal Regulations, for any transit agency that during fiscal year 2008
			 was
			 both initially granted a 60-day period to come into compliance with part
			 604,
			 and then was subsequently granted an exception from said part.164.For purposes of applying the project
			 justification and local financial commitment criteria of 49 U.S.C. 5309(d)
			 to a
			 New Starts project, the Secretary may consider the costs and ridership of
			 any
			 connected project in an instance in which private parties are making
			 significant financial contributions to the construction of the connected
			 project; additionally, the Secretary may consider the significant
			 financial
			 contributions of private parties to the connected project in calculating
			 the
			 non-Federal share of net capital project costs for the New Starts
			 project.165.In developing guidance implementing 49
			 U.S.C. 5309(i) Program of Interrelated Projects, the Secretary shall
			 consider
			 projects eligible under section 5309(h) Small Starts Projects, including
			 streetcars.166.New bus rapid transit projects recommended
			 in the President's budget submission to the Congress of the United States
			 for
			 funds appropriated under the heading Capital investment grants
			 in this Act shall be funded from $20,000,000 in
			 unobligated amounts that were made available to carry out the
			 discretionary bus
			 and bus facilities program under 49 U.S.C. 5309 in fiscal years 1984
			 through
			 2012: 
			 Provided, That all such projects
			 shall remain subject to the Capital Investment Grants Program requirements
			 of
			 49 U.S.C. 5309 for New Starts, Small Starts, or Core Capacity projects as
			 applicable.Saint lawrence seaway development
		  corporationThe Saint Lawrence
		  Seaway Development Corporation is hereby authorized to make such expenditures,
		  within the limits of funds and borrowing authority available to the
		  Corporation, and in accord with law, and to make such contracts and commitments
		  without regard to fiscal year limitations as provided by section 104 of the
		  Government Corporation Control Act, as amended, as may be necessary in carrying
		  out the programs set forth in the Corporation's budget for the current fiscal
		  year.Operations and
		  maintenance(harbor maintenance trust
		  fund)For necessary expenses
		  to conduct the operations, maintenance, and capital asset renewal activities of
		  those portions of the St. Lawrence Seaway owned, operated, and maintained by
		  the Saint Lawrence Seaway Development Corporation,
		  $31,500,000, to be derived from the Harbor
		  Maintenance Trust Fund, pursuant to Public Law 99–662, and of which
		  $14,300,000 shall remain available until
		  September 30, 2017, for the Asset Renewal
		  Program.Maritime
		  administrationMaritime security programFor necessary expenses to maintain and
		  preserve a U.S.-flag merchant fleet to serve the national security needs of the
		  United States, $186,000,000, to remain available
		  until expended.Operations and
		  trainingFor necessary expenses of operations and
		  training activities authorized by law,
		  $149,900,000, of which
		  $11,300,000 shall remain available until
		  expended for maintenance and repair of training ships at State Maritime
		  Academies, and of which $2,400,000 shall remain
		  available through September 30, 2016, for the Student Incentive Program at
		  State Maritime Academies, and of which
		  $1,200,000 shall remain available until expended
		  for training ship fuel assistance payments, and of which
		  $15,954,000 shall remain available until
		  expended for facilities maintenance and repair, equipment, and capital
		  improvements at the United State Merchant Marine Academy, and of which
		  $3,000,000 shall remain available through
		  September 16, 2016, for Maritime Environment and Technology Assistance grants
		  and cooperative agreement: 
		  Provided, That amounts apportioned
		  for the United States Merchant Marine Academy shall be available only upon
		  allotments made personally by the Secretary of Transportation or the Assistant
		  Secretary for Budget and Programs: 
		  Provided further, That
		  the Superintendent, Deputy Superintendent and the Director of the Office of
		  Resource Management of the United State Merchant Marine Academy may not be
		  allotment holders for the United States Merchant Marine Academy, and the
		  Administrator of the Maritime Administration shall hold all allotments made by
		  the Secretary of Transportation or the Assistant Secretary for Budget and
		  Programs under the previous proviso: 
		  Provided further, That
		  50 percent of the funding made available for the United States Merchant Marine
		  Academy under this heading shall be available only after the Secretary, in
		  consultation with the Superintendent and the Maritime Administrator, completes
		  a plan detailing by program or activity how such funding will be expended at
		  the Academy, and this plan is submitted to the House and Senate Committees on
		  Appropriations:Provided
			 further, That not later than January 12, 2015, the
		  Administrator of the Maritime Administration shall transmit to Congress the
		  biennial survey and report on sexual assault and sexual harassment at the
		  United States Merchant Marine Academy as required pursuant to section 3507 of
		  Public Law 110–417:Provided
			 further, That the amount herein appropriated shall be
		  reduced by $100,000 for each day after January
		  12, 2015 that such report has not been submitted to the
		  Congress.Ship disposalFor necessary expenses related to the
		  disposal of obsolete vessels in the National Defense Reserve Fleet of the
		  Maritime Administration, $4,800,000, to remain
		  available until expended.Maritime guaranteed loan (title xi) program
		  account(including transfer of funds)For the cost of guaranteed loans, as
		  authorized, $7,100,000, of which
		  $4,000,000 shall remain available until
		  expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be defined in section 502 of
		  the Congressional Budget Act of 1974, as amended: 
		  Provided further, That
		  not to exceed $3,100,000 shall be available for
		  necessary administrative expenses to carry out the maritime guaranteed loan
		  program, which shall be paid to the appropriations for Operations and
		  Training, Maritime Administration.Administrative provisions—maritime
		  administration170.Notwithstanding any other provision of this
			 Act, the Maritime Administration is authorized to furnish utilities and
			 services and make necessary repairs in connection with any lease,
			 contract, or
			 occupancy involving Government property under control of the Maritime
			 Administration: 
			 Provided, That payments received
			 therefor shall be credited to the appropriation charged with the cost
			 thereof
			 and shall remain available until expended: 
			 Provided further,
			 That rental payments under any such lease, contract, or occupancy for
			 items
			 other than such utilities, services, or repairs shall be covered into the
			 Treasury as miscellaneous receipts.Pipeline and hazardous materials safety
		  administration Operational
		  expenses(pipeline safety
		  fund)(including transfer of funds)For necessary operational expenses of the
		  Pipeline and Hazardous Materials Safety Administration,
		  $22,225,000: 
		  Provided, That
		  $1,500,000 shall be transferred to
		  Pipeline Safety in order to fund Pipeline Safety
		  Information Grants to Communities as authorized under section 60130 of
		  title 49, United States Code.Hazardous
		  materials safetyFor expenses
		  necessary to discharge the hazardous materials safety functions of the Pipeline
		  and Hazardous Materials Safety Administration,
		  $52,000,000, of which
		  $7,000,000 shall remain available until
		  September 30, 2017: 
		  Provided, That up to
		  $800,000 in fees collected under 49 U.S.C.
		  5108(g) shall be deposited in the general fund of the Treasury as offsetting
		  receipts: 
		  Provided further, That
		  there may be credited to this appropriation, to be available until expended,
		  funds received from States, counties, municipalities, other public authorities,
		  and private sources for expenses incurred for training, for reports publication
		  and dissemination, and for travel expenses incurred in performance of hazardous
		  materials exemptions and approvals functions.Pipeline
		  safety(pipeline
		  safety fund)(oil
		  spill liability trust fund)(pipeline safety design review
		  fund)For expenses necessary
		  to conduct the functions of the pipeline safety program, for grants-in-aid to
		  carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to
		  discharge the pipeline program responsibilities of the Oil Pollution Act of
		  1990, $158,000,000, of which
		  $19,500,000 shall be derived from the Oil Spill
		  Liability Trust Fund and shall remain available until September 30, 2017; and
		  of which $136,500,000 shall be derived from the
		  Pipeline Safety Fund, of which $78,309,000 shall
		  remain available until September 30, 2017; and of which
		  $2,000,000, to remain available until expended,
		  shall be derived from the Pipeline Safety Design Review
		  Fund.Emergency preparedness
		  grants(emergency preparedness fund)For necessary expenses to carryout 49 U.S.C.
		  5128(b), $188,000 to be derived from the
		  Emergency Preparedness Fund, to remain available until September 30, 2016: 
		  Provided, That notwithstanding the
		  fiscal year limitation specified in 49 U.S.C. 5116, not more than
		  $28,318,000 shall be made available for
		  obligation in fiscal year 2015 from amounts made available by 49 U.S.C.
		  5116(i), and 5128(b) and (c): 
		  Provided further, That
		  none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c)
		  shall be made available for obligation by individuals other than the Secretary
		  of Transportation, or his designee: 
		  Provided further, That
		  notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation
		  limitation, prior year recoveries recognized in the current year shall be
		  available to develop a hazardous materials response training curriculum for
		  emergency responders, including response activities for crude oil, ethanol and
		  other flammable liquids by rail, consistent with National Fire Protection
		  Association standards, and to make such training available through an
		  electronic format and a competitive process to non-profit organizations to
		  train public sector employees to respond to an accident or incident involving
		  the transportation of hazardous materials.Administrative
		  Provisions—Pipeline and Hazardous Materials Safety
		  Administration180.Subsection (i)(4) of section 5116 of title
			 49, United States Code, is amended by striking 2 percent and
			 inserting 4 percent.181.Notwithstanding section 60117(n)(1)(B) of
			 title 49, United States Code, the Secretary may require the person
			 proposing
			 any project with design and construction costs over
			 $2,500,000,000 for the construction, expansion,
			 or operation of a gas or hazardous liquid pipeline facility or liquefied
			 natural gas pipeline facility to pay the costs incurred by the Secretary
			 relating to a facility design safety review.182.The Secretary is directed to initiate a rulemaking or alternative risk-based compliance regime for
			 the siting of small-scale liquefaction facilities that generate and
			 package liquefied natural gas for use as a transportation fuel for
			 domestic delivery via non-pipeline means.  The rulemaking or alternative
			 risk-based compliance regime should incorporate the 2013 National Fire
			 Protection Association Standard 59A and industry best practices while
			 ensuring appropriate public safety protections.Office of inspector
		  generalSalaries and
		  expensesFor necessary
		  expenses of the Office of the Inspector General to carry out the provisions of
		  the Inspector General Act of 1978, as amended,
		  $86,223,000: 
		  Provided, That the Inspector
		  General shall have all necessary authority, in carrying out the duties
		  specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C. 1001), by any person or entity that is subject to regulation by the
		  Department: 
		  Provided further, That
		  the funds made available under this heading may be used to investigate,
		  pursuant to section 41712 of title 49, United States Code: (1) unfair or
		  deceptive practices and unfair methods of competition by domestic and foreign
		  air carriers and ticket agents; and (2) the compliance of domestic and foreign
		  air carriers with respect to item (1) of this
		  proviso.Surface transportation
		  boardSalaries and expensesFor necessary expenses of the Surface
		  Transportation Board, including services authorized by 5 U.S.C. 3109,
		  $31,500,000: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed $1,250,000
		  from fees established by the Chairman of the Surface Transportation Board shall
		  be credited to this appropriation as offsetting collections and used for
		  necessary and authorized expenses under this heading: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced on a
		  dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2014, to result in a final appropriation from the general fund
		  estimated at no more than
		  $30,250,000.General provisions—Department of
		  transportation190.During the current fiscal year, applicable
			 appropriations to the Department of Transportation shall be available for
			 maintenance and operation of aircraft; hire of passenger motor vehicles
			 and
			 aircraft; purchase of liability insurance for motor vehicles operating in
			 foreign countries on official department business; and uniforms or
			 allowances
			 therefor, as authorized by law (5 U.S.C. 5901–5902).191.Appropriations contained in this Act for
			 the Department of Transportation shall be available for services as
			 authorized
			 by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem
			 rate
			 equivalent to the rate for an Executive Level IV.192.None of the funds in this Act shall be
			 available for salaries and expenses of more than 110 political and
			 Presidential
			 appointees in the Department of Transportation: 
			 Provided, That none of the
			 personnel covered by this provision may be assigned on temporary detail
			 outside
			 the Department of Transportation.193.(a)No recipient of funds made available in
			 this Act shall disseminate personal information (as defined in 18 U.S.C.
			 2725(3)) obtained by a State department of motor vehicles in connection
			 with a
			 motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided
			 in 18
			 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.(b)Notwithstanding subsection (a), the
			 Secretary shall not withhold funds provided in this Act for any grantee if
			 a
			 State is in noncompliance with this provision.194.Funds received by the Federal Highway
			 Administration, Federal Transit Administration, and Federal Railroad
			 Administration from States, counties, municipalities, other public
			 authorities,
			 and private sources for expenses incurred for training may be credited
			 respectively to the Federal Highway Administration's Federal-Aid
			 Highways account, the Federal Transit Administration's Technical
			 Assistance and Training account, and to the Federal Railroad
			 Administration's Safety and Operations account, except for State
			 rail safety inspectors participating in training pursuant to 49 U.S.C.
			 20105.195.None of the funds in this Act to the
			 Department of Transportation may be used to make a grant unless the
			 Secretary
			 of Transportation notifies the House and Senate Committees on
			 Appropriations
			 not less than 3 full business days before any project competitively
			 selected to
			 receive a discretionary grant award, any discretionary grant award, letter
			 of
			 intent, or full funding grant agreement is announced by the department or
			 its
			 modal administrations from:(1)any discretionary grant program of the
			 Federal Highway Administration including the emergency relief program;(2)the airport improvement program of the
			 Federal Aviation Administration;(3)any program of the Federal Railroad
			 Administration;(4)any program of the Federal Transit
			 Administration other than the formula grants and fixed guideway
			 modernization
			 programs;(5)any program of the Maritime Administration;
			 or(6)any funding provided under the headings
			 National Infrastructure Investments in this Act: 
			 Provided, That the Secretary
			 gives concurrent notification to the House and Senate Committees on
			 Appropriations for any quick release of funds from the emergency
			 relief program: 
			 Provided further,
			 That no notification shall involve funds that are not available for
			 obligation.196.Rebates, refunds, incentive payments, minor
			 fees and other funds received by the Department of Transportation from
			 travel
			 management centers, charge card programs, the subleasing of building
			 space, and
			 miscellaneous sources are to be credited to appropriations of the
			 Department of
			 Transportation and allocated to elements of the Department of
			 Transportation
			 using fair and equitable criteria and such funds shall be available until
			 expended.197.Amounts made available in this or any other
			 Act that the Secretary determines represent improper payments by the
			 Department
			 of Transportation to a third-party contractor under a financial assistance
			 award, which are recovered pursuant to law, shall be available—(1)to reimburse the actual expenses incurred
			 by the Department of Transportation in recovering improper payments; and(2)to pay contractors for services provided in
			 recovering improper payments or contractor support in the implementation
			 of the
			 Improper Payments Information Act of 2002: 
			 Provided, That amounts in excess
			 of that required for paragraphs (1) and (2)—(A)shall be credited to and merged with the
			 appropriation from which the improper payments were made, and shall be
			 available for the purposes and period for which such appropriations are
			 available: 
			 Provided further,
			 That where specific project or accounting information associated with the
			 improper payment or payments is not readily available, the Secretary may
			 credit
			 an appropriate account, which shall be available for the purposes and
			 period
			 associated with the account so credited; or(B)if no such appropriation remains available,
			 shall be deposited in the Treasury as miscellaneous receipts: 
			 Provided further,
			 That prior to the transfer of any such recovery to an appropriations
			 account,
			 the Secretary shall notify the House and Senate Committees on
			 Appropriations of
			 the amount and reasons for such transfer: 
			 Provided further,
			 That for purposes of this section, the term improper payments
			 has the same meaning as that provided in section 2(d)(2) of Public Law
			 107–300.198.Notwithstanding any other provision of law,
			 if any funds provided in or limited by this Act are subject to a
			 reprogramming
			 action that requires notice to be provided to the House and Senate
			 Committees
			 on Appropriations, transmission of said reprogramming notice shall be
			 provided
			 solely to the Committees on Appropriations, and said reprogramming action
			 shall
			 be approved or denied solely by the Committees on Appropriations: 
			 Provided, That the Secretary may
			 provide notice to other congressional committees of the action of the
			 Committees on Appropriations on such reprogramming but not sooner than 30
			 days
			 following the date on which the reprogramming action has been approved or
			 denied by the House and Senate Committees on Appropriations.199.None of the funds appropriated or otherwise
			 made available under this Act may be used by the Surface Transportation
			 Board
			 of the Department of Transportation to charge or collect any filing fee
			 for
			 rate or practice complaints filed with the Board in an amount in excess of
			 the
			 amount authorized for district court civil suit filing fees under section
			 1914
			 of title 28, United States Code.199A.Funds appropriated in this Act to the modal
			 administrations may be obligated for the Office of the Secretary for the
			 costs
			 related to assessments or reimbursable agreements only when such amounts
			 are
			 for the costs of goods and services that are purchased to provide a direct
			 benefit to the applicable modal administration or administrations.199B.The Secretary of Transportation is
			 authorized to carry out a program that establishes uniform standards for
			 developing and supporting agency transit pass and transit benefits
			 authorized
			 under section 7905 of title 5, United States Code, including distribution
			 of
			 transit benefits by various paper and electronic media.This title may be cited as the
			 Department of Transportation Appropriations Act, 2015.IIDepartment of housing and urban
			 developmentManagement and
		  administrationExecutive
		  officesFor necessary salaries
		  and expenses for Executive Offices, which shall be comprised of the offices of
		  the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and
		  Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business
		  Utilization, and the Center for Faith-Based and Neighborhood Partnerships,
		  $14,700,000: 
		  Provided, That not to exceed
		  $25,000 of the amount made available under this
		  heading shall be available to the Secretary for official reception and
		  representation expenses as the Secretary may
		  determine.Administrative support
		  officesFor necessary salaries
		  and expenses for Administrative Support Offices,
		  $519,867,000, of which not to exceed
		  $48,000,000 shall be available for the Office of
		  the Chief Financial Officer; not to exceed
		  $94,640,000 shall be available for the Office of
		  the General Counsel; not to exceed $198,800,000
		  shall be available for the Office of Administration; not to exceed
		  $58,000,000 shall be available for the Office of
		  the Chief Human Capital Officer; not to exceed
		  $51,135,000 shall be available for the Office of
		  Field Policy and Management; not to exceed
		  $16,330,000 shall be available for the Office of
		  the Chief Procurement Officer; not to exceed
		  $3,202,000 shall be available for the Office of
		  Departmental Equal Employment Opportunity; not to exceed
		  $4,560,000 shall be available for the Office of
		  Strategic Planning and Management; and not to exceed
		  $45,200,000 shall be available for the Office of
		  the Chief Information Officer: 
		  Provided, That funds provided under
		  this heading may be used for necessary administrative and non-administrative
		  expenses of the Department of Housing and Urban Development, not otherwise
		  provided for, including purchase of uniforms, or allowances therefore, as
		  authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and
		  services as authorized by 5 U.S.C. 3109: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading may be used for advertising and promotional activities that support the
		  housing mission area: 
		  Provided further, That
		  the Secretary shall provide the Committees on Appropriations quarterly written
		  notification regarding the status of pending congressional reports: 
		  Provided further, That
		  the Secretary shall provide in electronic form all signed reports required by
		  Congress.Program office salaries and
		  expensesPublic and indian housingFor necessary salaries and expenses of the
		  Office of Public and Indian Housing,
		  $205,525,000.Community planning and
		  developmentFor necessary
		  salaries and expenses of the Office of Community Planning and Development,
		  $103,300,000.HousingFor necessary salaries and expenses of the
		  Office of Housing, $386,677,000, of which at
		  least $9,000,000 shall be for the Office of Risk
		  and Regulatory Affairs.Policy development and
		  researchFor necessary
		  salaries and expenses of the Office of Policy Development and Research,
		  $22,300,000.Fair housing and equal
		  opportunityFor necessary
		  salaries and expenses of the Office of Fair Housing and Equal Opportunity,
		  $69,700,000.Office of lead hazard control and healthy
		  homesFor necessary salaries
		  and expenses of the Office of Lead Hazard Control and Healthy Homes,
		  $7,075,000.Public and indian
		  housingRental
		  Assistance DemonstrationFor
		  continuing activities under the heading Rental Assistance
		  Demonstration in the Department of Housing and Urban Development
		  Appropriations Act, 2012 (Public Law 112–55), and in accordance with guidance
		  issued by the Secretary, $10,000,000, to remain
		  available through September 30, 2018: 
		  Provided, That such funds shall
		  only be available to properties converting from assistance under section 9 of
		  the United States Housing Act of 1937 (42 U.S.C.
		  1437g).Tenant-based rental
		  assistanceFor activities and assistance for the
		  provision of tenant-based rental assistance authorized under the United States
		  Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the
		  Act herein), not otherwise provided for,
		  $15,562,160,000, to remain available until
		  expended, shall be available on October 1, 2014 (in addition to the
		  $4,000,000,000 previously appropriated under
		  this heading that shall be available on October 1, 2014), and
		  $4,000,000,000, to remain available until
		  expended, shall be available on October 1, 2015: 
		  Provided, That the amounts made
		  available under this heading are provided as
		  follows:(1)$17,719,000,000
			 shall be available for renewals of expiring section 8 tenant-based annual
			 contributions contracts (including renewals of enhanced vouchers under any
			 provision of law authorizing such assistance under section 8(t) of the
			 Act) and
			 including renewal of other special purpose incremental vouchers: 
			 Provided, That notwithstanding
			 any other provision of law, from amounts provided under this paragraph and
			 any
			 carryover, the Secretary for the calendar year 2015 funding cycle shall
			 provide
			 renewal funding for each public housing agency based on validated voucher
			 management system (VMS) leasing and cost data for the prior calendar year
			 and
			 by applying an inflation factor as established by the Secretary, by notice
			 published in the Federal Register, and by making any necessary adjustments
			 for
			 the costs associated with the first-time renewal of vouchers under this
			 paragraph including tenant protection, HOPE VI, and Choice Neighborhoods
			 vouchers: 
			 Provided further,
			 That in determining calendar year 2015 funding allocations under this
			 heading
			 for public housing agencies, including agencies participating in the
			 Moving To
			 Work (MTW) demonstration, the Secretary may take into account the
			 anticipated
			 impact of changes in targeting and utility allowances, on public housing
			 agencies' contract renewal needs: 
			 Provided further,
			 That none of the funds provided under this paragraph may be used to fund a
			 total number of unit months under lease which exceeds a public housing
			 agency's
			 authorized level of units under contract, except for public housing
			 agencies
			 participating in the MTW demonstration, which are instead governed by the
			 terms
			 and conditions of their MTW agreements: 
			 Provided further,
			 That the Secretary shall, to the extent necessary to stay within the
			 amount
			 specified under this paragraph (except as otherwise modified under this
			 paragraph), prorate each public housing agency's allocation otherwise
			 established pursuant to this paragraph: 
			 Provided further,
			 That except as provided in the following provisos, the entire amount
			 specified
			 under this paragraph (except as otherwise modified under this paragraph)
			 shall
			 be obligated to the public housing agencies based on the allocation and
			 pro
			 rata method described above, and the Secretary shall notify public housing
			 agencies of their annual budget by the latter of 60 days after enactment
			 of
			 this Act or March 1, 2015: 
			 Provided further,
			 That the Secretary may extend the notification period with the prior
			 written
			 approval of the House and Senate Committees on Appropriations: 
			 Provided further,
			 That public housing agencies participating in the MTW demonstration shall
			 be
			 funded pursuant to their MTW agreements and shall be subject to the same
			 pro
			 rata adjustments under the previous provisos: 
			 Provided further,
			 That the Secretary may offset public housing agencies' calendar year 2015
			 allocations based on the excess amounts of public housing agencies' net
			 restricted assets accounts, including HUD held programmatic reserves (in
			 accordance with VMS data in calendar year 2014 that is verifiable and
			 complete), as determined by the Secretary: 
			 Provided further,
			 That public housing agencies participating in the MTW demonstration shall
			 also
			 be subject to the offset, as determined by the Secretary, excluding
			 amounts
			 subject to the single fund budget authority provisions of their MTW
			 agreements,
			 from the agencies’ calendar year 2015 MTW funding allocation: 
			 Provided further,
			 That the Secretary shall use any offset referred to in the previous two
			 provisos throughout the calendar year to prevent the termination of rental
			 assistance for families as the result of insufficient funding, as
			 determined by
			 the Secretary, and to avoid or reduce the proration of renewal funding
			 allocations: 
			 Provided further,
			 That up to $75,000,000 shall be available only:
			 (1) for adjustments in the allocations for public housing agencies, after
			 application for an adjustment by a public housing agency that experienced
			 a
			 significant increase, as determined by the Secretary, in renewal costs of
			 vouchers resulting from unforeseen circumstances or from portability under
			 section 8(r) of the Act; (2) for vouchers that were not in use during the
			 12-month period in order to be available to meet a commitment pursuant to
			 section 8(o)(13) of the Act; (3) for adjustments for costs associated with
			 HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for
			 public
			 housing agencies that despite taking reasonable cost savings measures, as
			 determined by the Secretary, would otherwise be required to terminate
			 rental
			 assistance for families as a result of insufficient funding: 
			 Provided further,
			 That the Secretary shall allocate amounts under the previous proviso based
			 on
			 need, as determined by the Secretary;(2)$130,000,000
			 shall be for section 8 rental assistance for relocation and replacement of
			 housing units that are demolished or disposed of pursuant to section 18 of
			 the
			 Act, conversion of section 23 projects to assistance under section 8, the
			 family unification program under section 8(x) of the Act, relocation of
			 witnesses in connection with efforts to combat crime in public and
			 assisted
			 housing pursuant to a request from a law enforcement or prosecution
			 agency,
			 enhanced vouchers under any provision of law authorizing such assistance
			 under
			 section 8(t) of the Act, HOPE VI and Choice Neighborhood vouchers,
			 mandatory
			 and voluntary conversions, and tenant protection assistance including
			 replacement and relocation assistance or for project-based assistance to
			 prevent the displacement of unassisted elderly tenants currently residing
			 in
			 section 202 properties financed between 1959 and 1974 that are refinanced
			 pursuant to Public Law 106–569, as amended, or under the authority as
			 provided
			 under this Act: 
			 Provided, That when a public
			 housing development is submitted for demolition or disposition under
			 section 18
			 of the Act, the Secretary may provide section 8 rental assistance when the
			 units pose an imminent health and safety risk to residents: 
			 Provided further,
			 That the Secretary may only provide replacement vouchers for units that
			 were
			 occupied within the previous 24 months that cease to be available as
			 assisted
			 housing, subject only to the availability of funds: 
			 Provided further,
			 That of the amounts made available under this paragraph,
			 $5,000,000 may be available to provide tenant
			 protection assistance, not otherwise provided under this paragraph, to
			 residents residing in low vacancy areas and who may have to pay rents
			 greater
			 than 30 percent of household income, as the result of (1) the maturity of
			 a
			 HUD-insured, HUD-held or section 202 loan that requires the permission of
			 the
			 Secretary prior to loan prepayment; (2) the expiration of a rental
			 assistance
			 contract for which the tenants are not eligible for enhanced voucher or
			 tenant
			 protection assistance under existing law; or (3) the expiration of
			 affordability restrictions accompanying a mortgage or preservation program
			 administered by the Secretary: 
			 Provided further,
			 That such tenant protection assistance made available under the previous
			 proviso may be provided under the authority of section 8(t) or section
			 8(o)(13)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): 
			 Provided further,
			 That the Secretary shall issue guidance to implement the previous
			 provisos,
			 including, but not limited to, requirements for defining eligible at-risk
			 households within 120 days of the enactment of this Act: 
			 Provided further,
			 That any tenant protection voucher made available from amounts under this
			 paragraph shall not be reissued by any public housing agency, except the
			 replacement vouchers as defined by the Secretary by notice, when the
			 initial
			 family that received any such voucher no longer receives such voucher, and
			 the
			 authority for any public housing agency to issue any such voucher shall
			 cease
			 to exist: 
			 Provided further,
			 That the Secretary, for the purpose under this paragraph, may use
			 unobligated
			 balances, including recaptures and carryovers, remaining from amounts
			 appropriated in prior fiscal years under this heading for voucher
			 assistance
			 for nonelderly disabled families and for disaster assistance made
			 available
			 under Public Law 110–329;(3)$1,555,000,000
			 shall be for administrative and other expenses of public housing agencies
			 in
			 administering the section 8 tenant-based rental assistance program, of
			 which up
			 to $10,000,000 shall be available to the
			 Secretary to allocate to public housing agencies that need additional
			 funds to
			 administer their section 8 programs, including fees associated with
			 section 8
			 tenant protection rental assistance, the administration of disaster
			 related
			 vouchers, Veterans Affairs Supportive Housing vouchers, and other special
			 purpose incremental vouchers: 
			 Provided, That no less than
			 $1,545,000,000 of the amount provided in this
			 paragraph shall be allocated to public housing agencies for the calendar
			 year
			 2015 funding cycle based on section 8(q) of the Act (and related
			 Appropriation
			 Act provisions) as in effect immediately before the enactment of the
			 Quality
			 Housing and Work Responsibility Act of 1998 (Public Law 105–276): 
			 Provided further,
			 That if the amounts made available under this paragraph are insufficient
			 to pay
			 the amounts determined under the previous proviso, the Secretary may
			 decrease
			 the amounts allocated to agencies by a uniform percentage applicable to
			 all
			 agencies receiving funding under this paragraph or may, to the extent
			 necessary
			 to provide full payment of amounts determined under the previous proviso,
			 utilize unobligated balances, including recaptures and carryovers,
			 remaining
			 from funds appropriated to the Department of Housing and Urban Development
			 under this heading from prior fiscal years, excluding special purpose
			 vouchers,
			 notwithstanding the purposes for which such amounts were appropriated: 
			 Provided further,
			 That all public housing agencies participating in the MTW demonstration
			 shall
			 be funded pursuant to their MTW agreements, and shall be subject to the
			 same
			 uniform percentage decrease as under the previous proviso: 
			 Provided further,
			 That amounts provided under this paragraph shall be only for activities
			 related
			 to the provision of tenant-based rental assistance authorized under
			 section 8,
			 including related development activities;(4)$83,160,000
			 for the renewal of tenant-based assistance contracts under section 811 of
			 the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013),
			 including
			 necessary administrative expenses: 
			 Provided, That administrative and
			 other expenses of public housing agencies in administering the special
			 purpose
			 vouchers in this paragraph shall be funded under the same terms and be
			 subject
			 to the same pro rata reduction as the percent decrease for administrative
			 and
			 other expenses to public housing agencies under paragraph (3) of this
			 heading;(5)$75,000,000
			 for incremental rental voucher assistance for use through a supported
			 housing
			 program administered in conjunction with the Department of Veterans
			 Affairs as
			 authorized under section 8(o)(19) of the United States Housing Act of
			 1937: 
			 Provided, That the Secretary of
			 Housing and Urban Development shall make such funding available,
			 notwithstanding section 204 (competition provision) of this title, to
			 public
			 housing agencies that partner with eligible VA Medical Centers or other
			 entities as designated by the Secretary of the Department of Veterans
			 Affairs,
			 based on geographical need for such assistance as identified by the
			 Secretary
			 of the Department of Veterans Affairs, public housing agency
			 administrative
			 performance, and other factors as specified by the Secretary of Housing
			 and
			 Urban Development in consultation with the Secretary of the Department of
			 Veterans Affairs: 
			 Provided further,
			 That the Secretary of Housing and Urban Development may waive, or specify
			 alternative requirements for (in consultation with the Secretary of the
			 Department of Veterans Affairs), any provision of any statute or
			 regulation
			 that the Secretary of Housing and Urban Development administers in
			 connection
			 with the use of funds made available under this paragraph (except for
			 requirements related to fair housing, nondiscrimination, labor standards,
			 and
			 the environment), upon a finding by the Secretary that any such waivers or
			 alternative requirements are necessary for the effective delivery and
			 administration of such voucher assistance: 
			 Provided further,
			 That the Secretary shall set aside an amount provided under this paragraph
			 for
			 a rental assistance and supportive housing demonstration program for
			 Native
			 American veterans that are homeless or at-risk of homelessness living on
			 or
			 near a reservation or other Indian areas: 
			 Provided further,
			 That such demonstration program shall be modeled after, with necessary and
			 appropriate adjustments for Native American grant recipients and veterans,
			 the
			 rental assistance and supportive housing program funded under this
			 paragraph,
			 including administration in conjunction with the Department of Veterans
			 Affairs
			 and overall implementation of section 8(o)(19) of the Act: 
			 Provided further,
			 That amounts for rental assistance and associated administrative costs
			 shall be
			 made available by grants to recipients eligible to receive block grants
			 under
			 the Native American Housing Assistance and Self-Determination Act of 1996
			 (25
			 U.S.C. section 4101 et seq.): 
			 Provided further,
			 That funds shall be awarded based on need, administrative capacity, and
			 any
			 other funding criteria established by the Secretary in a Notice published
			 in
			 the Federal Register after coordination with the Secretary of the
			 Department of
			 Veterans Affairs within 180 days of enactment of this Act: 
			 Provided further,
			 That such rental assistance shall be administered by block grant
			 recipients in
			 accordance with program requirements under the Native American Housing
			 Assistance and Self-Determination Act of 1996: 
			 Provided further,
			 That the second and third provisos under this paragraph shall apply to use
			 of
			 funds made available for this demonstration, as appropriate: 
			 Provided further,
			 That the Secretary, in coordination with the Secretary of the Department
			 of
			 Veterans Affairs, shall coordinate with block grant recipients and any
			 other
			 appropriate tribal organizations on the design of such demonstration and
			 shall
			 ensure the effective delivery of supportive services to Native American
			 veterans that are homeless or at-risk of homelessness eligible to receive
			 assistance under this demonstration: 
			 Provided further,
			 That grant recipients shall report to the Secretary, as prescribed by the
			 Secretary, utilization of such rental assistance provided under this
			 demonstration: 
			 Provided further,
			 That assistance made available under this paragraph shall continue to
			 remain
			 available for homeless veterans upon turn-over; and(6)The Secretary shall separately track all
			 special purpose vouchers funded under this heading.Housing certificate
		  fund(including
		  rescissions)Unobligated balances, including recaptures
		  and carryover, remaining from funds appropriated to the Department of Housing
		  and Urban Development under this heading, the heading Annual
		  Contributions for Assisted Housing and the heading Project-Based
		  Rental Assistance, for fiscal year 2015 and prior years may be used for
		  renewal of or amendments to section 8 project-based contracts and for
		  performance-based contract administrators, notwithstanding the purposes for
		  which such funds were appropriated: 
		  Provided, That any obligated
		  balances of contract authority from fiscal year 1974 and prior that have been
		  terminated shall be rescinded: 
		  Provided further, That
		  amounts heretofore recaptured, or recaptured during the current fiscal year,
		  from section 8 project-based contracts from source years fiscal year 1975
		  through fiscal year 1987 are hereby rescinded, and an amount of additional new
		  budget authority, equivalent to the amount rescinded is hereby appropriated, to
		  remain available until expended, for the purposes set forth under this heading,
		  in addition to amounts otherwise available.Public housing capital
		  fundFor the Public Housing Capital Fund Program
		  to carry out capital and management activities for public housing agencies, as
		  authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C.
		  1437g) (the Act) $1,900,000,000,
		  to remain available until September 30, 2018: 
		  Provided, That notwithstanding any
		  other provision of law or regulation, during fiscal year 2015 the Secretary of
		  Housing and Urban Development may not delegate to any Department official other
		  than the Deputy Secretary and the Assistant Secretary for Public and Indian
		  Housing any authority under paragraph (2) of section 9(j) regarding the
		  extension of the time periods under such section: 
		  Provided further, That
		  for purposes of such section 9(j), the term obligate means, with
		  respect to amounts, that the amounts are subject to a binding agreement that
		  will result in outlays, immediately or in the future: 
		  Provided further, That
		  up to $5,000,000 shall be to support ongoing
		  Public Housing Financial and Physical Assessment activities: 
		  Provided further, That
		  up to $3,000,000 shall be to support the costs
		  of administrative and judicial receiverships: 
		  Provided further, That
		  of the total amount provided under this heading, not to exceed
		  $23,000,000 shall be available for the Secretary
		  to make grants, notwithstanding section 204 of this Act, to public housing
		  agencies for emergency capital needs including safety and security measures
		  necessary to address crime and drug-related activity as well as needs resulting
		  from unforeseen or unpreventable emergencies and natural disasters excluding
		  Presidentially declared emergencies and natural disasters under the Robert T.
		  Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring
		  in fiscal year 2015: 
		  Provided further, That
		  of the amount made available under the previous proviso, not less than
		  $6,000,000 shall be for safety and security
		  measures: 
		  Provided further, That
		  of the total amount provided under this heading
		  $45,000,000 shall be for supportive services,
		  service coordinator and congregate services as authorized by section 34 of the
		  Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and
		  Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): 
		  Provided further, That
		  of the total amount made available under this heading, up to
		  $15,000,000 may be used for incentives as part
		  of a Jobs-Plus Pilot initiative modeled after the Jobs-Plus demonstration: 
		  Provided further, That
		  the funding provided under the previous proviso shall provide competitive
		  grants to partnerships between public housing authorities, local workforce
		  investment boards established under section 117 of the Workforce Investment Act
		  of 1998, and other agencies and organizations that provide support to help
		  public housing residents obtain employment and increase earnings: 
		  Provided further, That
		  applicants must demonstrate the ability to provide services to residents,
		  partner with workforce investment boards, and leverage service dollars: 
		  Provided further, That
		  the Secretary may set aside a portion of the funds provided for the Resident
		  Opportunity and Self-Sufficiency program to support the services element of the
		  Jobs-Plus Pilot initiative: 
		  Provided further, That
		  the Secretary may allow PHAs to request exemptions from rent and income
		  limitation requirements under sections 3 and 6 of the United States Housing Act
		  of 1937 as necessary to implement the Jobs-Plus program, on such terms and
		  conditions as the Secretary may approve upon a finding by the Secretary that
		  any such waivers or alternative requirements are necessary for the effective
		  implementation of the Jobs-Plus Pilot initiative as a voluntary program for
		  residents: 
		  Provided further, That
		  the Secretary shall publish by notice in the Federal Register any waivers or
		  alternative requirements pursuant to the preceding proviso no later than 10
		  days before the effective date of such notice: 
		  Provided further, That
		  for funds provided under this heading, the limitation in section 9(g)(1)(A) of
			 the
		  Act shall be 30 percent: 
		  Provided further, That
		  the Secretary may waive the limitation in the previous proviso to allow public
		  housing agencies to fund activities authorized under section 9(e)(1)(C) of the
		  Act: 
		  Provided further, That
		  from the funds made available under this heading, the Secretary shall provide
		  bonus awards in fiscal year 2015 to public housing agencies that are designated
		  high performers: 
		  Provided further, That
		  the Department shall notify public housing agencies of their formula allocation
		  within 60 days of enactment of this Act.Public housing operating
		  fundFor 2015 payments to public housing agencies
		  for the operation and management of public housing, as authorized by section
		  9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)),
		  $4,475,000,000.Choice neighborhoods
		  initiativeFor competitive
		  grants under the Choice Neighborhoods Initiative (subject to section 24 of the
		  United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified
		  under this heading), for transformation, rehabilitation, and replacement
		  housing needs of both public and HUD-assisted housing and to transform
		  neighborhoods of poverty into functioning, sustainable mixed income
		  neighborhoods with appropriate services, schools, public assets, transportation
		  and access to jobs, $90,000,000, to remain
		  available until September 30, 2017: 
		  Provided, That grant funds may be
		  used for resident and community services, community development, and affordable
		  housing needs in the community, and for conversion of vacant or foreclosed
		  properties to affordable housing: Provided
			 further, That the use of funds made available under this
		  heading shall not be deemed to be public housing notwithstanding section
		  3(b)(1) of such Act: Provided
			 further, That grantees shall commit to an additional period
		  of affordability determined by the Secretary of not fewer than 20 years: 
		  Provided further, That
		  grantees shall undertake comprehensive local planning with input from residents
		  and the community, and that grantees shall provide a match in State, local,
		  other Federal or private funds: 
		  Provided further, That
		  grantees may include local governments, tribal entities, public housing
		  authorities, and nonprofits: 
		  Provided further, That
		  for-profit developers may apply jointly with a public entity: 
		  Provided further, That
		  for purposes of environmental review, a grantee shall be treated as a public
		  housing agency under section 26 of the United States Housing Act of 1937 (42
		  U.S.C. 1437x), and grants under this heading shall be subject to the
		  regulations issued by the Secretary to implement such section: 
		  Provided further, That
		  of the amount provided, not less than
		  $55,000,000 shall be awarded to public housing
		  authorities: 
		  Provided further, That
		  such grantees shall create partnerships with other local organizations
		  including assisted housing owners, service agencies, and resident
		  organizations: 
		  Provided further, That
		  the Secretary shall consult with the Secretaries of Education, Labor,
		  Transportation, Health and Human Services, Agriculture, and Commerce, the
		  Attorney General, and the Administrator of the Environmental Protection Agency
		  to coordinate and leverage other appropriate Federal resources: 
		  Provided further, That
		  no more than $5,000,000 of funds made available
		  under this heading may be provided to assist communities in developing
		  comprehensive strategies for implementing this program or implementing other
		  revitalization efforts in conjunction with community notice and input: 
		  Provided further, That
		  the Secretary shall develop and publish guidelines for the use of such
		  competitive funds, including but not limited to eligible activities, program
		  requirements, and performance metrics: 
		  Provided further, That
		  unobligated balances, including recaptures, remaining from funds appropriated
		  under the heading Revitalization of Severely Distressed Public Housing
		  (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for
		  purposes under this heading, notwithstanding the purposes for which such
		  amounts were appropriated.Family self-sufficiencyFor the Family Self-Sufficiency program to
		  support family self-sufficiency coordinators under section 23 of the United
		  States Housing Act of 1937, to promote the development of local strategies to
		  coordinate the use of assistance under sections 8(o) and 9 of such Act with
		  public and private resources, and enable eligible families to achieve economic
		  independence and self-sufficiency, $75,000,000,
		  to remain available until September 30, 2016: 
		  Provided, That the Secretary may,
		  by Federal Register notice, waive or specify alternative requirements under
		  sections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to
		  facilitate the operation of a unified self-sufficiency program for individuals
		  receiving assistance under different provisions of the Act, as determined by
		  the Secretary: 
		  Provided further, That
		  owners of a privately owned multifamily property with a section 8 contract may
		  voluntarily make a Family Self-Sufficiency program available to the assisted
		  tenants of such property in accordance with procedures established by the
		  Secretary: 
		  Provided further, That
		  such procedures established pursuant to the previous proviso shall permit
		  participating tenants to accrue escrow funds in accordance with section
		  23(d)(2) and shall allow owners to use funding from residual receipt accounts
		  to hire coordinators for their own Family Self-Sufficiency program: 
		  Provided further, That
		  the Secretary may carry out a demonstration testing the effectiveness of
		  combining vouchers for homeless youth under the Family Unification Program
		  authorized under section 8(x) of the United States Housing Act of 1937 (42
		  U.S.C. 1437 et seq.) (the Act herein) with assistance under the
		  Family Self-Sufficiency program authorized under section 23 of the Act: 
		  Provided further, That
		  the Secretary may establish alternative requirements to those contained in
		  section 8(x) of the Act to facilitate such a demonstration: 
		  Provided further, That
		  any public housing agency that has existing Family Unification Program vouchers
		  and an established Family Self-Sufficiency program may participate in such
		  demonstration provided that they can demonstrate (1) an agreement with the
		  public child welfare agency or agencies to serve the target
		  population; (2) capacity to serve the target population; (3) the success of the
		  agency’s existing Family Self-Sufficiency program in serving residents; (4)
		  partnerships with local organizations that serve homeless youth; and (5) any
		  other factors established by the Secretary: 
		  Provided further, That
		  the Secretary shall monitor and evaluate the demonstration and report on
		  whether the demonstration helped homeless youth achieve
		  self-sufficiency.Native
		  american housing block grantsFor the Native American Housing Block Grants
		  program, as authorized under title I of the Native American Housing Assistance
		  and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.),
		  $650,000,000, to remain available until
		  September 30, 2019: 
		  Provided, That, notwithstanding the
		  Native American Housing Assistance and Self-Determination Act of 1996, to
		  determine the amount of the allocation under title I of such Act for each
		  Indian tribe, the Secretary shall apply the formula under section 302 of such
		  Act with the need component based on single-race census data and with the need
		  component based on multi-race census data, and the amount of the allocation for
		  each Indian tribe shall be the greater of the two resulting allocation amounts:
		  
		  Provided further, That
		  of the amounts made available under this heading,
		  $4,000,000 shall be contracted for assistance
		  for a national organization representing Native American housing interests for
		  providing training and technical assistance to Indian housing authorities and
		  tribally designated housing entities as authorized under section 703 of NAHASDA
		  (25 U.S.C. 4212); and up to $2,000,000 shall be
		  to support the inspection of Indian housing units, contract expertise,
		  training, and technical assistance in the training, oversight, and management
		  of such Indian housing and tenant-based assistance, including up to
		  $300,000 for related travel: 
		  Provided further, That
		  of the amount provided under this heading,
		  $2,000,000 shall be made available for the cost
		  of guaranteed notes and other obligations, as authorized by title VI of
		  NAHASDA: 
		  Provided further, That
		  such costs, including the costs of modifying such notes and other obligations,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  these funds are available to subsidize the total principal amount of any notes
		  and other obligations, any part of which is to be guaranteed, not to exceed
		  $16,530,000: 
		  Provided further, That
		  the Department will notify grantees of their formula allocation within 60 days
		  of the date of enactment of this Act.Native hawaiian housing block
		  grantFor the Native Hawaiian
		  Housing Block Grant program, as authorized under title VIII of the Native
		  American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111
		  et seq.), $10,000,000, to remain available until
		  September 30, 2019: 
		  Provided, That of this amount,
		  $300,000 shall be for training and technical
		  assistance activities, including up to $100,000
		  for related travel by Hawaii-based employees of the Department of Housing and
		  Urban Development.Indian housing loan guarantee fund program
		  accountFor the cost of
		  guaranteed loans, as authorized by section 184 of the Housing and Community
		  Development Act of 1992 (12 U.S.C. 1715z–13a),
		  $6,000,000, to remain available until expended: 
		  Provided, That such costs,
		  including the costs of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, up to $714,290,000, to
		  remain available until expended: 
		  Provided further, That
		  up to $750,000 of this amount may be for
		  administrative contract expenses including management processes and systems to
		  carry out the loan guarantee program.Native hawaiian housing loan guarantee fund
		  program accountFor the cost
		  of guaranteed loans, as authorized by section 184A of the Housing and Community
		  Development Act of 1992 (12 U.S.C. 1715z–13b) and for such costs for loans used
		  for refinancing, $100,000, to remain available
		  until expended: 
		  Provided, That such costs,
		  including the costs of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, up to $16,130,000, to
		  remain available until expended.Community planning and
		  developmentHousing
		  opportunities for persons with AIDSFor carrying out the Housing Opportunities
		  for Persons with AIDS program, as authorized by the AIDS Housing Opportunity
		  Act (42 U.S.C. 12901 et seq.), $330,000,000, to
		  remain available until September 30, 2017, except that amounts allocated
		  pursuant to section 854(c)(3) of such Act shall remain available until
		  September 30, 2016: 
		  Provided, That the Secretary shall
		  renew all expiring contracts for permanent supportive housing that initially
		  were funded under section 854(c)(3) of such Act from funds made available under
		  this heading in fiscal year 2010 and prior fiscal years that meet all program
		  requirements before awarding funds for new contracts under such section: 
		  Provided further, That
		  the Department shall notify grantees of their formula allocation within 60 days
		  of enactment of this Act.Community development
		  fundFor assistance to units of State and local
		  government, and to other entities, for economic and community development
		  activities, and for other purposes,
		  $3,090,000,000, to remain available until
		  September 30, 2017, unless otherwise specified: 
		  Provided, That of the total amount
		  provided, $3,020,000,000 is for carrying out the
		  community development block grant program under title I of the Housing and
		  Community Development Act of 1974, as amended (the Act herein)
		  (42 U.S.C. 5301 et seq.): 
		  Provided further, That
		  unless explicitly provided for under this heading, not to exceed 20 percent of
		  any grant made with funds appropriated under this heading shall be expended for
		  planning and management development and administration: 
		  Provided further, That
		  a metropolitan city, urban county, unit of general local government, or Indian
		  tribe, or insular area that directly or indirectly receives funds under this
		  heading may not sell, trade, or otherwise transfer all or any portion of such
		  funds to another such entity in exchange for any other funds, credits or
		  non-Federal considerations, but must use such funds for activities eligible
		  under title I of the Act: 
		  Provided further, That
		  notwithstanding section 105(e)(1) of the Act, no funds provided under this
		  heading may be provided to a for-profit entity for an economic development
		  project under section 105(a)(17) unless such project has been evaluated and
		  selected in accordance with guidelines required under subparagraph (e)(2): 
		  Provided further, That
		  the Department shall notify grantees of their formula allocation within 60 days
		  of enactment of this Act: 
		  Provided further, That
		  $70,000,000 shall be for grants to Indian tribes
		  notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any
		  other provision of law (including section 204 of this Act), up to
		  $3,960,000 may be used for emergencies that
		  constitute imminent threats to health and safety: 
		  Provided further, That
		  of the amounts made available under the previous proviso,
		  $10,000,000 shall be for grants for mold
		  remediation and prevention that shall be awarded through one national
		  competition to Native American tribes with the greatest
		  need.Community development loan guarantees
		  program accountSubject to
		  section 502 of the Congressional Budget Act of 1974, during fiscal year 2015,
		  commitments to guarantee loans under section 108 of the Housing and Community
		  Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed,
		  shall not exceed a total principal amount of
		  $500,000,000: 
		  Provided, That the Secretary shall
		  collect fees from borrowers to result in a cost of zero for guaranteeing such
		  loans, and any such fees shall be collected in accordance with section 502(7)
		  of the Congressional Budget Act of 1974.Home investment partnerships
		  programFor the HOME investment partnerships
		  program, as authorized under title II of the Cranston-Gonzalez National
		  Affordable Housing Act, as amended,
		  $950,000,000, to remain available until
		  September 30, 2018: 
		  Provided, That notwithstanding the
		  amount made available under this heading, the threshold reduction requirements
		  in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of
		  such amount: 
		  Provided further, That
		  the requirements under provisos 2 through 6 under this heading for fiscal year
		  2012 and such requirements applicable pursuant to the Full-Year
		  Continuing Appropriations Act, 2013, shall not apply to any project to
		  which funds were committed on or after August 23, 2013, but such projects shall
		  instead be governed by the Final Rule titled Home Investment
		  Partnerships Program; Improving Performance and Accountability; Updating
		  Property Standards which became effective on such date: 
		  Provided further, That
		  the Department shall notify grantees of their formula allocation within 60 days
		  of enactment of this Act.Self-help
		  and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership
		  Opportunity Program, as authorized under section 11 of the Housing Opportunity
		  Program Extension Act of 1996, as amended,
		  $50,000,000, to remain available until September
		  30, 2017: 
		  Provided, That of the total amount
		  provided under this heading, $10,000,000 shall
		  be made available to the Self-Help and Assisted Homeownership Opportunity
		  Program as authorized under section 11 of the Housing Opportunity Program
		  Extension Act of 1996, as amended: 
		  Provided further, That
		  $35,000,000 shall be made available for the
		  second, third, and fourth capacity building activities authorized under section
		  4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not
		  less than $5,000,000 shall be made available for
		  rural capacity-building activities: 
		  Provided further, That
		  $5,000,000 shall be made available for capacity
		  building by national rural housing organizations with experience assessing
		  national rural conditions and providing financing, training, technical
		  assistance, information, and research to local nonprofits, local governments
		  and Indian Tribes serving high need rural
		  communities.Homeless assistance
		  grantsFor the emergency solutions grants program
		  as authorized under subtitle B of title IV of the McKinney-Vento Homeless
		  Assistance Act, as amended; the continuum of care program as authorized under
		  subtitle C of title IV of such Act; and the rural housing stability assistance
		  program as authorized under subtitle D of title IV of such Act,
		  $2,145,000,000, to remain available until
		  September 30, 2017: 
		  Provided, That any rental
		  assistance amounts that are recaptured under such continuum of care program
		  shall remain available until expended: Provided
			 further, That not less than
		  $250,000,000 of the funds appropriated under
		  this heading shall be available for such emergency solutions grants program: 
		  Provided further, That
		  not less than $1,848,000,000 of the funds
		  appropriated under this heading shall be available for such continuum of care
		  and rural housing stability assistance programs:Provided further, That up to
		  $7,000,000 of the funds appropriated under this
		  heading shall be available for the national homeless data analysis project: 
		  Provided further, That
		  all funds awarded for supportive services under the continuum of care program
		  and the rural housing stability assistance program shall be matched by not less
		  than 25 percent in cash or in kind by each grantee: 
		  Provided further, That
		  a grantee may use State and local funds from any source to satisfy match
		  requirements applicable to funds made available under this heading, so long as
		  the funds are used in accordance with their authorized purpose: 
		  Provided further, That
		  the Secretary may renew on an annual basis expiring contracts or amendments to
		  contracts funded under the continuum of care program if the program is
		  determined to be needed under the applicable continuum of care and meets
		  appropriate program requirements, performance measures, and financial
		  standards, as determined by the Secretary: 
		  Provided further, That
		  all awards of assistance under this heading shall be required to coordinate and
		  integrate homeless programs with other mainstream health, social services, and
		  employment programs for which homeless populations may be eligible: 
		  Provided further, That
		  with respect to funds provided under this heading for the continuum of care
		  program for fiscal years 2012, 2013, 2014, and 2015, provision of permanent
		  housing rental assistance may be administered by private nonprofit
		  organizations: 
		  Provided further, That
		  the Department shall notify grantees of their formula allocation from amounts
		  allocated (which may represent initial or final amounts allocated) for the
		  emergency solutions grant program within 60 days of enactment of this
		  Act.Housing
		  programsProject-based rental
		  assistanceFor activities and assistance for the
		  provision of project-based subsidy contracts under the United States Housing
		  Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise
		  provided for, $9,346,000,000, to remain
		  available until expended, shall be available on October 1, 2014 (in addition to
		  the $400,000,000 previously appropriated under
		  this heading that shall be available October 1, 2014), and
		  $400,000,000, to remain available until
		  expended, shall be available on October 1, 2015: 
		  Provided, That the amounts made
		  available under this heading shall be available for expiring or terminating
		  section 8 project-based subsidy contracts (including section 8 moderate
		  rehabilitation contracts), for amendments to section 8 project-based subsidy
		  contracts (including section 8 moderate rehabilitation contracts), for
		  contracts entered into pursuant to section 441 of the McKinney-Vento Homeless
		  Assistance Act (42 U.S.C. 11401), for renewal of senior preservation rental
		  assistance contracts, as authorized by section 811(e) of the American Housing
		  and Economic Opportunity Act of 2000, as amended (12 U.S.C. 1701q note), for
		  renewal of section 8 contracts for units in projects that are subject to
		  approved plans of action under the Emergency Low Income Housing Preservation
		  Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership
		  Act of 1990, and for administrative and other expenses associated with
		  project-based activities and assistance funded under this paragraph: 
		  Provided further, That
		  of the total amounts provided under this heading, not to exceed
		  $210,000,000 shall be available for
		  performance-based contract administrators for section 8 project-based
		  assistance, for carrying out 42 U.S.C. 1437(f): 
		  Provided further, That
		  the Secretary of Housing and Urban Development may also use such amounts in the
		  previous proviso for performance-based contract administrators for the
		  administration of: interest reduction payments pursuant to section 236(a) of
		  the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments
		  pursuant to section 101 of the Housing and Urban Development Act of 1965 (12
		  U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C.
		  1715z–1(f)(2)); project rental assistance contracts for the elderly under
		  section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental
		  assistance contracts for supportive housing for persons with disabilities under
		  section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42
		  U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of
		  the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under
		  section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): 
		  Provided further, That
		  amounts recaptured under this heading, the heading Annual Contributions
		  for Assisted Housing, or the heading Housing Certificate
		  Fund, may be used for renewals of or amendments to section 8
		  project-based contracts or for performance-based contract administrators,
		  notwithstanding the purposes for which such amounts were appropriated: 
		  Provided further,
		  That, notwithstanding any other provision of law, upon the request of the
		  Secretary of Housing and Urban Development, project funds that are held in
		  residual receipts accounts for any project subject to a section 8 project-based
		  Housing Assistance Payments contract that authorizes HUD or a Housing Finance
		  Agency to require that surplus project funds be deposited in an
		  interest-bearing residual receipts account and that are in excess of an amount
		  to be determined by the Secretary, shall be remitted to the Department and
		  deposited in this account, to be available until expended: 
		  Provided further, That
		  amounts deposited pursuant to the previous proviso shall be available in
		  addition to the amount otherwise provided by this heading for uses authorized
		  under this heading.Housing for the elderlyFor amendments to capital advance contracts
		  for housing for the elderly, as authorized by section 202 of the Housing Act of
		  1959, as amended, and for project rental assistance for the elderly under
		  section 202(c)(2) of such Act, including amendments to contracts for such
		  assistance and renewal of expiring contracts for such assistance for up to a
		  1-year term, and for senior preservation rental assistance contracts, as
		  authorized by section 811(e) of the American Housing and Economic Opportunity
		  Act of 2000, as amended, and for supportive services associated with the
		  housing, $420,000,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  provided under this heading, up to $70,000,000
		  shall be for service coordinators and the continuation of existing congregate
		  service grants for residents of assisted housing projects: 
		  Provided further, That
		  amounts under this heading shall be available for Real Estate Assessment Center
		  inspections and inspection-related activities associated with section 202
		  projects: 
		  Provided further, That
		  the Secretary may waive the provisions of section 202 governing the terms and
		  conditions of project rental assistance, except that the initial contract term
		  for such assistance shall not exceed 5 years in duration: 
		  Provided further, That
		  upon request of the Secretary of Housing and Urban Development, project funds
		  that are held in residual receipts accounts for any project subject to a
		  section 202 project rental assistance contract, and that upon termination of
		  such contract are in excess of an amount to be determined by the Secretary,
		  shall be remitted to the Department and deposited in this account, to be
		  available until September 30, 2018.Housing for persons with
		  disabilitiesFor amendments to capital advance contracts
		  for supportive housing for persons with disabilities, as authorized by section
		  811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013),
		  for project rental assistance for supportive housing for persons with
		  disabilities under section 811(d)(2) of such Act and for project assistance
		  contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law
		  86–372; 73 Stat. 667), including amendments to contracts for such assistance
		  and renewal of expiring contracts for such assistance for up to a 1-year term,
		  for project rental assistance to State housing finance agencies and other
		  appropriate entities as authorized under section 811(b)(3) of the
		  Cranston-Gonzalez National Housing Act, and for supportive services associated
		  with the housing for persons with disabilities as authorized by section
		  811(b)(1) of such Act, $135,000,000, to remain
		  available until September 30, 2018: 
		  Provided, That amounts made
		  available under this heading shall be available for Real Estate Assessment
		  Center inspections and inspection-related activities associated with section
		  811 projects: 
		  Provided further,
		  That, in this fiscal year, upon the request of the Secretary of Housing and
		  Urban Development, project funds that are held in residual receipts accounts
		  for any project subject to a section 811 project rental assistance contract and
		  that upon termination of such contract are in excess of an amount to be
		  determined by the Secretary shall be remitted to the Department and deposited
		  in this account, to be available until September 30, 2018: 
		  Provided further, That
		  amounts deposited in this account pursuant to the previous proviso shall be
		  available in addition to the amounts otherwise provided by this heading for the
		  purposes authorized under this heading: 
		  Provided further, That
		  unobligated balances, including recaptures and carryover, remaining from funds
		  transferred to or appropriated under this heading may be used for the current
		  purposes authorized under this heading notwithstanding the purposes for which
		  such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance
		  excluding loans, as authorized under section 106 of the Housing and Urban
		  Development Act of 1968, as amended,
		  $49,000,000, to remain available until September
		  30, 2016, including up to $4,500,000 for
		  administrative contract services: 
		  Provided, That grants made
		  available from amounts provided under this heading shall be awarded within 180
		  days of enactment of this Act: 
		  Provided further, That
		  funds shall be used for providing counseling and advice to tenants and
		  homeowners, both current and prospective, with respect to property maintenance,
		  financial management/literacy, and such other matters as may be appropriate to
		  assist them in improving their housing conditions, meeting their financial
		  needs, and fulfilling the responsibilities of tenancy or homeownership; for
		  program administration; and for housing counselor
		  training.Rental
		  housing assistanceFor
		  amendments to contracts under section 101 of the Housing and Urban Development
		  Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act
		  (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects,
		  $28,000,000, to remain available until expended:
		  
		  Provided, That such amount,
		  together with unobligated balances from recaptured amounts appropriated prior
		  to fiscal year 2006 from terminated contracts under such sections of law, and
		  any unobligated balances, including recaptures and carryover, remaining from
		  funds appropriated under this heading after fiscal year 2005, shall also be
		  available for extensions of up to one year for expiring contracts under such
		  sections of law.Payment to manufactured housing fees trust
		  fundFor necessary expenses as
		  authorized by the National Manufactured Housing Construction and Safety
		  Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to
		  $10,000,000, to remain available until expended,
		  of which $10,000,000 is to be derived from the
		  Manufactured Housing Fees Trust Fund: 
		  Provided, That not to exceed the
		  total amount appropriated under this heading shall be available from the
		  general fund of the Treasury to the extent necessary to incur obligations and
		  make expenditures pending the receipt of collections to the Fund pursuant to
		  section 620 of such Act: 
		  Provided further, That
		  the amount made available under this heading from the general fund shall be
		  reduced as such collections are received during fiscal year 2015 so as to
		  result in a final fiscal year 2015 appropriation from the general fund
		  estimated at not more than zero, and fees pursuant to such section 620 shall be
		  modified as necessary to ensure such a final fiscal year 2015 appropriation: 
		  Provided further, That
		  for the dispute resolution and installation programs, the Secretary of Housing
		  and Urban Development may assess and collect fees from any program participant:
		  
		  Provided further, That
		  such collections shall be deposited into the Fund, and the Secretary, as
		  provided herein, may use such collections, as well as fees collected under
		  section 620, for necessary expenses of such Act: 
		  Provided further,
		  That, notwithstanding the requirements of section 620 of such Act, the
		  Secretary may carry out responsibilities of the Secretary under such Act
		  through the use of approved service providers that are paid directly by the
		  recipients of their services.Federal housing
		  administrationMutual
		  mortgage insurance program accountNew commitments to guarantee single family
		  loans insured under the Mutual Mortgage Insurance Fund shall not exceed
		  $400,000,000,000, to remain available until
		  September 30, 2016: 
		  Provided, That during fiscal year
		  2015, obligations to make direct loans to carry out the purposes of section
		  204(g) of the National Housing Act, as amended, shall not exceed
		  $20,000,000: 
		  Provided further, That
		  the foregoing amount in the previous proviso shall be for loans to nonprofit
		  and governmental entities in connection with sales of single family real
		  properties owned by the Secretary and formerly insured under the Mutual
		  Mortgage Insurance Fund: 
		  Provided further, That
		  for administrative contract expenses of the Federal Housing Administration,
		  $145,000,000, to remain available until
		  September 30, 2016: 
		  Provided further, That
		  to the extent guaranteed loan commitments exceed
		  $200,000,000,000 on or before April 1, 2015, an
		  additional $1,400 for administrative contract
		  expenses shall be available for each $1,000,000
		  in additional guaranteed loan commitments (including a pro rata amount for any
		  amount below $1,000,000), but in no case shall
		  funds made available by this proviso exceed
		  $30,000,000: 
		  Provided further, That
		  receipts from administrative support fees collected pursuant to section 202 of
		  the National Housing Act, as amended by section 240 of this title, shall be
		  credited as offsetting collections to this
		  account.General and special risk program
		  account(including rescission)New commitments to guarantee loans insured
		  under the General and Special Risk Insurance Funds, as authorized by sections
		  238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall
		  not exceed $30,000,000,000 in total loan
		  principal, any part of which is to be guaranteed, to remain available until
		  September 30, 2016: 
		  Provided, That during fiscal year
		  2015, gross obligations for the principal amount of direct loans, as authorized
		  by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall
		  not exceed $20,000,000, which shall be for loans
		  to nonprofit and governmental entities in connection with the sale of
		  single
		  family real
		  properties owned by the Secretary and formerly insured under such Act: 
		  Provided further, That
		  $10,000,000 previously provided under this
		  heading is hereby permanently rescinded.Government national mortgage
		  associationGuarantees of mortgage-backed securities
		  loan guarantee program accountNew commitments to issue guarantees to carry
		  out the purposes of section 306 of the National Housing Act, as amended (12
		  U.S.C. 1721(g)), shall not exceed
		  $500,000,000,000, to remain available until
		  September 30, 2016: 
		  Provided, That
		  $24,000,000 shall be available for necessary
		  salaries and expenses of the Office of Government National Mortgage
		  Association: 
		  Provided further, That
		  to the extent that guaranteed loan commitments will and do exceed
		  $155,000,000,000 on or before April 1, 2015, an
		  additional $100 for necessary salaries and
		  expenses shall be available until expended for each
		  $1,000,000 in additional guaranteed loan
		  commitments (including a pro rata amount for any amount below
		  $1,000,000), but in no case shall funds made
		  available by this proviso exceed $3,000,000: 
		  Provided further, That
		  receipts from Commitment and Multiclass fees collected pursuant to title III of
		  the National Housing Act, as amended, shall be credited as offsetting
		  collections to this account.Policy development and
		  researchResearch and technologyFor contracts, grants, and necessary
		  expenses of programs of research and studies relating to housing and urban
		  problems, not otherwise provided for, as authorized by title V of the Housing
		  and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including
		  carrying out the functions of the Secretary of Housing and Urban Development
		  under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968,
		  $46,000,000, to remain available until September
		  30, 2016: 
		  Provided, That with respect to
		  amounts made available under this heading, notwithstanding section 204 of this
		  title, the Secretary may enter into cooperative agreements funded with
		  philanthropic entities, other Federal agencies, or State or local governments
		  and their agencies for research projects: 
		  Provided further, That
		  with respect to the previous proviso, such partners to the cooperative
		  agreements must contribute at least a 50 percent match toward the cost of the
		  project: 
		  Provided further, That
		  for non-competitive agreements entered into in accordance with the previous two
		  provisos, the Secretary of Housing and Urban Development shall comply with
		  section 2(b) of the Federal Funding Accountability and Transparency Act of 2006
		  (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section
		  102(a)(4)(C) with respect to documentation of award
		  decisions.Fair housing and equal
		  opportunityFair housing activitiesFor contracts, grants, and other assistance,
		  not otherwise provided for, as authorized by title VIII of the Civil Rights Act
		  of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561
		  of the Housing and Community Development Act of 1987, as amended,
		  $66,000,000, to remain available until September
		  30, 2016, of which $40,600,000 shall be to carry
		  out activities pursuant to such section 561: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of
		  the Fair Housing Training Academy, and may use such funds to provide such
		  training: 
		  Provided further, That
		  no funds made available under this heading shall be used to lobby the executive
		  or legislative branches of the Federal Government in connection with a specific
		  contract, grant, or loan: 
		  Provided further, That
		  of the funds made available under this heading,
		  $300,000 shall be available to the Secretary of
		  Housing and Urban Development for the creation and promotion of translated
		  materials and other programs that support the assistance of persons with
		  limited English proficiency in utilizing the services provided by the
		  Department of Housing and Urban Development.Office of lead hazard control and healthy
		  homesLead hazard reductionFor the Lead Hazard Reduction Program, as
		  authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction
		  Act of 1992, $110,000,000, to remain available
		  until September 30, 2016: 
		  Provided, That up to
		  $15,000,000 of that amount shall be for the
		  Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and
		  Urban Development Act of 1970 that shall include research, studies, testing,
		  and demonstration efforts, including education and outreach concerning
		  lead-based paint poisoning and other housing-related diseases and hazards: 
		  Provided further, That
		  for purposes of environmental review, pursuant to the National Environmental
		  Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law
		  that further the purposes of such Act, a grant under the Healthy Homes
		  Initiative, or the Lead Technical Studies program under this heading or under
		  prior appropriations Acts for such purposes under this heading, shall be
		  considered to be funds for a special project for purposes of section 305(c) of
		  the Multifamily Housing Property Disposition Reform Act of 1994: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $45,000,000 shall be made available on a
		  competitive basis for areas with the highest lead paint abatement needs: 
		  Provided further, That
		  each recipient of funds provided under the third proviso shall make a matching
		  contribution in an amount not less than 25 percent: 
		  Provided further, That
		  each applicant shall certify adequate capacity that is acceptable to the
		  Secretary to carry out the proposed use of funds pursuant to a notice of
		  funding availability: 
		  Provided further, That
		  amounts made available under this heading in this or prior appropriations Acts,
		  and that still remain available, may be used for any purpose under this heading
		  notwithstanding the purpose for which such amounts were appropriated if a
		  program competition is undersubscribed and there are other program competitions
		  under this heading that are oversubscribed.Information Technology
		  fundFor the development of, modifications to,
		  and infrastructure for Department-wide and program-specific information
		  technology systems, for the continuing operation and maintenance of both
		  Department-wide and program-specific information systems, and for
		  program-related maintenance activities,
		  $250,000,000, which shall remain available until
		  September 30, 2016: 
		  Provided, That any amounts
		  transferred to this Fund under this Act shall remain available until expended: 
		  Provided further, That
		  any amounts transferred to this Fund from amounts appropriated by previously
		  enacted appropriations Acts may be used for the purposes specified under this
		  Fund, in addition to any other information technology purposes for which such
		  amounts were appropriated: 
		  Provided further, That
		  of the amounts made available under this heading, the amount, as determined by
		  the Secretary, to be used for Development, Modernization, and Enhancement,
		  including development and deployment of a Next Generation Management System and
		  development and deployment of modernized Federal Housing Administration
		  systems, may not be obligated, except for 25 percent of such amount, until the
		  Secretary submits to the Committees on Appropriations and the Comptroller
		  General of the United States a plan for expenditure that—(A) provides for all
		  information technology investments: (i) the cost and schedule baselines with
		  explanations for each associated variance, (ii) the status of functional and
		  performance capabilities delivered or planned to be delivered, and (iii)
		  mitigation strategies to address identified risks; (B) outlines activities to
		  ensure strategic, consistent, and effective application of information
		  technology management controls: (i) enterprise architecture, (ii) project
		  management, (iii) investment management, and (iv) human capital
		  management.Office of inspector generalFor necessary salaries and expenses of the
		  Office of Inspector General in carrying out the Inspector General Act of 1978,
		  as amended, $129,000,000: 
		  Provided, That the Inspector
		  General shall have independent authority over all personnel issues within this
		  office.Transformation
		  Initiative(including transfer of
		  funds)Of the amounts made available in this Act
		  under each of the following headings under this title, the Secretary may
		  transfer to, and merge with, this account up to 0.5 percent from each such
		  account, and such transferred amounts shall be available until September 30,
		  2017, for (1) research, evaluation, and program metrics; (2) program
		  demonstrations; and (3) technical assistance and capacity building:
		  Choice Neighborhoods Initiative, Community Development
		  Fund, Fair Housing Activities, Family
		  Self-Sufficiency, HOME Investment Partnerships Program,
		  Self-Help and Assisted Homeownership Opportunity Program,
		  Housing Counseling Assistance, Housing for Persons with
		  Disabilities, Housing for the Elderly, Housing
		  Opportunities for Persons with AIDS, Lead Hazard
		  Reduction, Mutual Mortgage Insurance Program Account,
		  Native American Housing Block Grants, Native Hawaiian
		  Housing Block Grant, Project-Based Rental Assistance,
		  Public Housing Capital Fund, Public Housing Operating
		  Fund, Rental Assistance Demonstration, Rental
		  Housing Assistance, and Tenant-Based Rental Assistance: 
		  Provided, That the Secretary may
		  not transfer more than $40,000,000 to this
		  account under the authority provided in the previous proviso: 
		  Provided further, That
		  any such amounts, or portion thereof, transferred to this account, may be
		  transferred back to be merged with any such other account and to be available
		  for the same purpose and same time period as provided under this Act: 
		  Provided further, That
		  with respect to amounts made available under this heading for research,
		  evaluation and program metrics or program demonstrations, notwithstanding
		  section 204 of this title, the Secretary may enter into cooperative agreements
		  funded with philanthropic entities, other Federal agencies, or State or local
		  governments and their agencies for research projects: 
		  Provided further, That
		  with respect to the previous proviso, such partners to the cooperative
		  agreements must contribute at least a 50 percent match toward the cost of the
		  project.General provisions—Department of housing
		  and urban development(including transfer of
		  funds)(including
		  rescissions)201.Fifty percent of the amounts of budget
			 authority, or in lieu thereof 50 percent of the cash amounts associated
			 with
			 such budget authority, that are recaptured from projects described in
			 section
			 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of
			 1988
			 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be
			 remitted to the Treasury, and such amounts of budget authority or cash
			 recaptured and not rescinded or remitted to the Treasury shall be used by
			 State
			 housing finance agencies or local governments or local housing agencies
			 with
			 projects approved by the Secretary of Housing and Urban Development for
			 which
			 settlement occurred after January 1, 1992, in accordance with such
			 section.
			 Notwithstanding the previous sentence, the Secretary may award up to 15
			 percent
			 of the budget authority or cash recaptured and not rescinded or remitted
			 to the
			 Treasury to provide project owners with incentives to refinance their
			 project
			 at a lower interest rate.202.None of the amounts made available under
			 this Act may be used during fiscal year 2015 to investigate or prosecute
			 under
			 the Fair Housing Act any otherwise lawful activity engaged in by one or
			 more
			 persons, including the filing or maintaining of a nonfrivolous legal
			 action,
			 that is engaged in solely for the purpose of achieving or preventing
			 action by
			 a Government official or entity, or a court of competent jurisdiction.203.Sections 203 and 209 of division C of
			 Public Law 112–55 (125 Stat. 693–694) shall apply during fiscal year 2015
			 as if
			 such sections were included in this title, except that during such fiscal
			 year
			 such sections shall be applied by substituting fiscal year 2015
			 for fiscal year 2011 and fiscal year 2012 each
			 place such terms appear.204.Except as otherwise explicitly provided in
			 law, any grant, cooperative agreement or other assistance made pursuant to
			 title II of this Act shall be made on a competitive basis and in
			 accordance
			 with section 102 of the Department of Housing and Urban Development Reform
			 Act
			 of 1989 (42 U.S.C. 3545).205.Funds of the Department of Housing and
			 Urban Development subject to the Government Corporation Control Act or
			 section
			 402 of the Housing Act of 1950 shall be available, without regard to the
			 limitations on administrative expenses, for legal services on a contract
			 or fee
			 basis, and for utilizing and making payment for services and facilities of
			 the
			 Federal National Mortgage Association, Government National Mortgage
			 Association, Federal Home Loan Mortgage Corporation, Federal Financing
			 Bank,
			 Federal Reserve banks or any member thereof, Federal Home Loan banks, and
			 any
			 insured bank within the meaning of the Federal Deposit Insurance
			 Corporation
			 Act, as amended (12 U.S.C. 1811–1).206.Unless otherwise provided for in this Act
			 or through a reprogramming of funds, no part of any appropriation for the
			 Department of Housing and Urban Development shall be available for any
			 program,
			 project or activity in excess of amounts set forth in the budget estimates
			 submitted to Congress.207.Corporations and agencies of the Department
			 of Housing and Urban Development which are subject to the Government
			 Corporation Control Act are hereby authorized to make such expenditures,
			 within
			 the limits of funds and borrowing authority available to each such
			 corporation
			 or agency and in accordance with law, and to make such contracts and
			 commitments without regard to fiscal year limitations as provided by
			 section
			 104 of such Act as may be necessary in carrying out the programs set forth
			 in
			 the budget for 2015 for such corporation or agency except as hereinafter
			 provided: 
			 Provided, That collections of
			 these corporations and agencies may be used for new loan or mortgage
			 purchase
			 commitments only to the extent expressly provided for in this Act (unless
			 such
			 loans are in support of other forms of assistance provided for in this or
			 prior
			 appropriations Acts), except that this proviso shall not apply to the
			 mortgage
			 insurance or guaranty operations of these corporations, or where loans or
			 mortgage purchases are necessary to protect the financial interest of the
			 United States Government.208.The Secretary of Housing and Urban
			 Development shall provide quarterly reports to the House and Senate
			 Committees
			 on Appropriations regarding all uncommitted, unobligated, recaptured and
			 excess
			 funds in each program and activity within the jurisdiction of the
			 Department
			 and shall submit additional, updated budget information to these
			 Committees
			 upon request.209.The President’s formal budget request for
			 fiscal year 2016, as well as the Department of Housing and Urban
			 Development’s
			 congressional budget justifications to be submitted to the Committees on
			 Appropriations of the House of Representatives and the Senate, shall use
			 the
			 identical account and sub-account structure provided under this Act.210.A public housing agency or such other
			 entity that administers Federal housing assistance for the Housing
			 Authority of
			 the county of Los Angeles, California, and the States of Alaska, Iowa, and
			 Mississippi shall not be required to include a resident of public housing
			 or a
			 recipient of assistance provided under section 8 of the United States
			 Housing
			 Act of 1937 on the board of directors or a similar governing board of such
			 agency or entity as required under section (2)(b) of such Act. Each public
			 housing agency or other entity that administers Federal housing assistance
			 under section 8 for the Housing Authority of the county of Los Angeles,
			 California and the States of Alaska, Iowa and Mississippi that chooses not
			 to
			 include a resident of public housing or a recipient of section 8
			 assistance on
			 the board of directors or a similar governing board shall establish an
			 advisory
			 board of not less than six residents of public housing or recipients of
			 section
			 8 assistance to provide advice and comment to the public housing agency or
			 other administering entity on issues related to public housing and section
			 8.
			 Such advisory board shall meet not less than quarterly.211.No funds provided under this title may be
			 used for an audit of the Government National Mortgage Association that
			 makes
			 applicable requirements under the Federal Credit Reform Act of 1990 (2
			 U.S.C.
			 661 et seq.).212.(a)Notwithstanding any other provision of law,
			 subject to the conditions listed under this section, for fiscal years 2015
			 and
			 2016, the Secretary of Housing and Urban Development may authorize the
			 transfer
			 of some or all project-based assistance, debt held or insured by the
			 Secretary
			 and statutorily required low-income and very low-income use restrictions
			 if
			 any, associated with one or more multifamily housing project or projects
			 to
			 another multifamily housing project or projects.(b)Phased TransfersTransfers of project-based assistance under
			 this section may be done in phases to accommodate the financing and other
			 requirements related to rehabilitating or constructing the project or
			 projects
			 to which the assistance is transferred, to ensure that such project or
			 projects
			 meet the standards under subsection (c).(c)The transfer authorized in subsection (a)
			 is subject to the following conditions:(1)Number and bedroom size of Units(A)For occupied units in the transferring
			 project: the number of low-income and very low-income units and the
			 configuration (i.e., bedroom size) provided by the transferring project
			 shall
			 be no less than when transferred to the receiving project or projects and
			 the
			 net dollar amount of Federal assistance provided to the transferring
			 project
			 shall remain the same in the receiving project or projects.(B)For unoccupied units in the transferring
			 project: the Secretary may authorize a reduction in the number of dwelling
			 units in the receiving project or projects to allow for a reconfiguration
			 of
			 bedroom sizes to meet current market demands, as determined by the
			 Secretary
			 and provided there is no increase in the project-based assistance budget
			 authority.(2)The transferring project shall, as
			 determined by the Secretary, be either physically obsolete or economically
			 nonviable.(3)The receiving project or projects shall
			 meet or exceed applicable physical standards established by the
			 Secretary.(4)The owner or mortgagor of the transferring
			 project shall notify and consult with the tenants residing in the
			 transferring
			 project and provide a certification of approval by all appropriate local
			 governmental officials.(5)The tenants of the transferring project who
			 remain eligible for assistance to be provided by the receiving project or
			 projects shall not be required to vacate their units in the transferring
			 project or projects until new units in the receiving project are available
			 for
			 occupancy.(6)The Secretary determines that this transfer
			 is in the best interest of the tenants.(7)If either the transferring project or the
			 receiving project or projects meets the condition specified in subsection
			 (d)(2)(A), any lien on the receiving project resulting from additional
			 financing obtained by the owner shall be subordinate to any FHA-insured
			 mortgage lien transferred to, or placed on, such project by the Secretary,
			 except that the Secretary may waive this requirement upon determination
			 that
			 such a waiver is necessary to facilitate the financing of acquisition,
			 construction, and/or rehabilitation of the receiving project or
			 projects.(8)If the transferring project meets the
			 requirements of subsection (d)(2), the owner or mortgagor of the receiving
			 project or projects shall execute and record either a continuation of the
			 existing use agreement or a new use agreement for the project where, in
			 either
			 case, any use restrictions in such agreement are of no lesser duration
			 than the
			 existing use restrictions.(9)The transfer does not increase the cost (as
			 defined in section 502 of the Congressional Budget Act of 1974, as
			 amended) of
			 any FHA-insured mortgage, except to the extent that appropriations are
			 provided
			 in advance for the amount of any such increased cost.(d)For purposes of this section—(1)the terms low-income and
			 very low-income shall have the meanings provided by the statute
			 and/or regulations governing the program under which the project is
			 insured or
			 assisted;(2)the term multifamily housing
			 project means housing that meets one of the following
			 conditions—(A)housing that is subject to a mortgage
			 insured under the National Housing Act;(B)housing that has project-based assistance
			 attached to the structure including projects undergoing mark to market
			 debt
			 restructuring under the Multifamily Assisted Housing Reform and
			 Affordability
			 Housing Act;(C)housing that is assisted under section 202
			 of the Housing Act of 1959, as amended by section 801 of the
			 Cranston-Gonzales
			 National Affordable Housing Act;(D)housing that is assisted under section 202
			 of the Housing Act of 1959, as such section existed before the enactment
			 of the
			 Cranston-Gonzales National Affordable Housing Act;(E)housing that is assisted under section 811
			 of the Cranston-Gonzales National Affordable Housing Act; or(F)housing or vacant land that is subject to a
			 use agreement;(3)the term project-based
			 assistance means—(A)assistance provided under section 8(b) of
			 the United States Housing Act of 1937;(B)assistance for housing constructed or
			 substantially rehabilitated pursuant to assistance provided under section
			 8(b)(2) of such Act (as such section existed immediately before October 1,
			 1983);(C)rent supplement payments under section 101
			 of the Housing and Urban Development Act of 1965;(D)interest reduction payments under section
			 236 and/or additional assistance payments under section 236(f)(2) of the
			 National Housing Act;(E)assistance payments made under section
			 202(c)(2) of the Housing Act of 1959; and(F)assistance payments made under section
			 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act;(4)the term receiving project or
			 projects means the multifamily housing project or projects to which
			 some or all of the project-based assistance, debt, and statutorily
			 required
			 low-income and very low-income use restrictions are to be transferred;(5)the term transferring
			 project means the multifamily housing project which is transferring
			 some or all of the project-based assistance, debt, and the statutorily
			 required
			 low-income and very low-income use restrictions to the receiving project
			 or
			 projects; and(6)the term Secretary means the
			 Secretary of Housing and Urban Development.(e)Public Notice and Research Report(1)The Secretary shall publish by notice in
			 the Federal Register the terms and conditions, including criteria for HUD
			 approval, of transfers pursuant to this section no later than 30 days
			 before
			 the effective date of such notice.(2)The Secretary shall conduct an evaluation
			 of the transfer authority under this section, including the effect of such
			 transfers on the operational efficiency, contract rents, physical and
			 financial
			 conditions, and long-term preservation of the affected properties.213.(a)No assistance shall be provided under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to
			 any
			 individual who—(1)is enrolled as a student at an institution
			 of higher education (as defined under section 102 of the Higher Education
			 Act
			 of 1965 (20 U.S.C. 1002));(2)is under 24 years of age;(3)is not a veteran;(4)is unmarried;(5)does not have a dependent child;(6)is not a person with disabilities, as such
			 term is defined in section 3(b)(3)(E) of the United States Housing Act of
			 1937
			 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such
			 section
			 8 as of November 30, 2005; and(7)is not otherwise individually eligible, or
			 has parents who, individually or jointly, are not eligible, to receive
			 assistance under section 8 of the United States Housing Act of 1937 (42
			 U.S.C.
			 1437f).(b)For purposes of determining the eligibility
			 of a person to receive assistance under section 8 of the United States
			 Housing
			 Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of
			 amounts
			 received for tuition and any other required fees and charges) that an
			 individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001
			 et
			 seq.), from private sources, or an institution of higher education (as
			 defined
			 under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be
			 considered
			 income to that individual, except for a person over the age of 23 with
			 dependent children.214.The funds made available for Native
			 Alaskans under the heading Native American Housing Block Grants
			 in title II of this Act shall be allocated to the same Native Alaskan
			 housing
			 block grant recipients that received funds in fiscal year 2005.215.Notwithstanding the limitation in the first
			 sentence of section 255(g) of the National Housing Act (12 U.S.C.
			 1715z–20(g)),
			 the Secretary of Housing and Urban Development may, until September 30,
			 2015,
			 insure and enter into commitments to insure mortgages under such section
			 255.216.Notwithstanding any other provision of law,
			 in fiscal year 2015, in managing and disposing of any multifamily property
			 that
			 is owned or has a mortgage held by the Secretary of Housing and Urban
			 Development, and during the process of foreclosure on any property with a
			 contract for rental assistance payments under section 8 of the United
			 States
			 Housing Act of 1937 or other Federal programs, the Secretary shall
			 maintain any
			 rental assistance payments under section 8 of the United States Housing
			 Act of
			 1937 and other programs that are attached to any dwelling units in the
			 property. To the extent the Secretary determines, in consultation with the
			 tenants and the local government, that such a multifamily property owned
			 or
			 held by the Secretary is not feasible for continued rental assistance
			 payments
			 under such section 8 or other programs, based on consideration of (1) the
			 costs
			 of rehabilitating and operating the property and all available Federal,
			 State,
			 and local resources, including rent adjustments under section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (MAHRAA) and (2) environmental conditions that cannot be
			 remedied in a cost-effective fashion, the Secretary may, in consultation
			 with
			 the tenants of that property, contract for project-based rental assistance
			 payments with an owner or owners of other existing housing properties, or
			 provide other rental assistance. The Secretary shall also take appropriate
			 steps to ensure that project-based contracts remain in effect prior to
			 foreclosure, subject to the exercise of contractual abatement remedies to
			 assist relocation of tenants for imminent major threats to health and
			 safety
			 after written notice to and informed consent of the affected tenants and
			 use of
			 other available remedies, such as partial abatements or receivership.
			 After
			 disposition of any multifamily property described under this section, the
			 contract and allowable rent levels on such properties shall be subject to
			 the
			 requirements under section 524 of MAHRAA.217.Section 108 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5308) is amended—(1)in subsection (a)
			 by inserting States on behalf of non-entitlement communities,
			 after issued by eligible public entities,;(2)by striking
			 subsection (k) and inserting the following:(k)The Secretary shall monitor the use by
				eligible public entities and States of commitment amounts
			 authorized in
				appropriation Acts for any fiscal year. If the Secretary finds that
			 50 percent
				of the annual commitment amount has been committed, the Secretary
			 may impose a
				limitation on the amount of guarantees any one entity may receive
			 in any fiscal
				year of $35,000,000 for units of general local
				government receiving grants under section 106(b) or States
			 receiving grants
				under section 106(d) and $7,000,000 for units of
				general local government receiving grants under section 106(d); or
			 request the
				enactment of legislation increasing the annual commitment authority
			 for
				guarantees under this section.;
				and(3)by striking
			 subsection (m) and inserting the following new subsection:(m)Distribution of
				funds to local governments in non-entitlement areasAny State
				receiving a guarantee or commitment on behalf of non-entitlement
			 areas shall
				distribute all funds that are subject to such guarantee to the
			 units of general
				local government in non-entitlement areas that received the
				commitment..218.Public housing agencies that own and
			 operate 400 or fewer public housing units may elect to be exempt from any
			 asset
			 management requirement imposed by the Secretary of Housing and Urban
			 Development in connection with the operating fund rule: 
			 Provided, That an agency seeking
			 a discontinuance of a reduction of subsidy under the operating fund
			 formula
			 shall not be exempt from asset management requirements.219.With respect to the use of amounts provided
			 in this Act and in future Acts for the operation, capital improvement and
			 management of public housing as authorized by sections 9(d) and 9(e) of
			 the
			 United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the
			 Secretary
			 shall not impose any requirement or guideline relating to asset management
			 that
			 restricts or limits in any way the use of capital funds for central office
			 costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing
			 Act
			 of 1937 (42 U.S.C. 1437g(g)(1), (2)): 
			 Provided, That a public housing
			 agency may not use capital funds authorized under section 9(d) for
			 activities
			 that are eligible under section 9(e) for assistance with amounts from the
			 operating fund in excess of the amounts permitted under section 9(g)(1) or
			 9(g)(2), unless otherwise specified under this title.220.No official or employee of the Department
			 of Housing and Urban Development shall be designated as an allotment
			 holder
			 unless the Office of the Chief Financial Officer has determined that such
			 allotment holder has implemented an adequate system of funds control and
			 has
			 received training in funds control procedures and directives. The Chief
			 Financial Officer shall ensure that there is a trained allotment holder
			 for
			 each HUD sub-office under the accounts Executive Offices and
			 Administrative Support Offices, as well as each account
			 receiving appropriations for Program Office Salaries and
			 Expenses, Government National Mortgage Association—Guarantees of
			 Mortgage-Backed Securities Loan Guarantee Program Account, and
			 Office of Inspector General within the Department of Housing and
			 Urban Development.221.The Secretary of Housing and Urban
			 Development shall report annually to the House and Senate Committees on
			 Appropriations on the status of all section 8 project-based housing,
			 including
			 the number of all project-based units by region as well as an analysis of
			 all
			 federally subsidized housing being refinanced under the Mark-to-Market
			 program.
			 The Secretary shall identify all existing units maintained by region as
			 section
			 8 project-based units, all project-based units that have opted out or have
			 otherwise been eliminated, and the reasons these units opted out or
			 otherwise
			 were lost as section 8 project-based units.222.The Secretary of the Department of Housing
			 and Urban Development shall, for fiscal year 2015 and subsequent fiscal
			 years,
			 notify the public through the Federal Register and other means, as
			 determined
			 appropriate, of the issuance of a notice of the availability of assistance
			 or
			 notice of funding availability (NOFA) for any program or discretionary
			 fund
			 administered by the Secretary that is to be competitively awarded.
			 Notwithstanding any other provision of law, for fiscal year 2015 and
			 subsequent
			 fiscal years, the Secretary may make the NOFA available only on the
			 Internet at
			 the appropriate Government Web site or through other electronic media, as
			 determined by the Secretary.223.Payment of attorney fees in program-related
			 litigation must be paid from the individual program office and Office of
			 General Counsel personnel funding. The annual budget submissions for
			 program
			 offices and Office of General Counsel personnel funding must include
			 program-related litigation costs for attorney fees as a separate line item
			 request.224.The Secretary of the Department of Housing
			 and Urban Development is authorized to transfer up to 5 percent or
			 $5,000,000, whichever is less, of the funds
			 appropriated for any office funded under the heading Administrative
			 Support Offices to any other office funded under such heading: 
			 Provided, That no appropriation
			 for any office funded under the heading Administrative Support
			 Offices shall be increased or decreased by more than 5 percent or
			 $5,000,000, whichever is less, without prior
			 written approval of the House and Senate Committees on Appropriations: 
			 Provided further,
			 That the Secretary is authorized to transfer up to 5 percent or
			 $5,000,000, whichever is less, of the funds
			 appropriated for any account funded under the general heading Program
			 Office Salaries and Expenses to any other account funded under such
			 heading: 
			 Provided further,
			 That no appropriation for any account funded under the general heading
			 Program Office Salaries and Expenses shall be increased or
			 decreased by more than 5 percent or $5,000,000,
			 whichever is less, without prior written approval of the House and Senate
			 Committees on Appropriations: 
			 Provided further,
			 That the Secretary may transfer funds made available for salaries and
			 expenses
			 between any office funded under the heading Administrative Support
			 Offices and any account funded under the general heading Program
			 Office Salaries and Expenses, but only with the prior written approval
			 of the House and Senate Committees on Appropriations.225.The Disaster Housing Assistance Programs,
			 administered by the Department of Housing and Urban Development, shall be
			 considered a program of the Department of Housing and Urban
			 Development under section 904 of the McKinney Act for the purpose of
			 income verifications and matching.226.(a)The Secretary of Housing and Urban
			 Development shall take the required actions under subsection (b) when a
			 multifamily housing project with a section 8 contract or contract for
			 similar
			 project-based assistance:(1)receives a Real Estate Assessment Center
			 (REAC) score of 30 or less; or(2)receives a REAC score between 31 and 59
			 and:(A)fails to certify in writing to HUD within
			 60 days that all deficiencies have been corrected; or(B)receives consecutive scores of less than 60
			 on REAC inspections.Such requirements shall apply to
			 insured and noninsured projects with assistance attached to the units
			 under
			 section 8 of the united States housing Act of 1937 (42 U.S.C. 1437f), but
			 do
			 not apply to such units assisted under section 8(o)(13) (42 U.S.C.
			 1437f(o)(13)) or to public housing units assisted with capital or
			 operating
			 funds under section 9 of the United States Housing Act of 1937 (42 U.S.C.
			 1437g).(b)The Secretary shall take the following
			 required actions as authorized under subsection (a)—(1)The Secretary shall notify the owner and
			 provide an opportunity for response within 30 days. If the violations
			 remain,
			 the Secretary shall develop a Compliance, Disposition and Enforcement Plan
			 within 60 days, with a specified timetable for correcting all
			 deficiencies. The
			 Secretary shall provide notice of the Plan to the owner, tenants, the
			 local
			 government, any mortgagees, and any contract administrator.(2)At the end of the term of the Compliance,
			 Disposition and Enforcement Plan, if the owner fails to fully comply with
			 such
			 plan, the Secretary may require immediate replacement of project
			 management
			 with a management agent approved by the Secretary, and shall take one or
			 more
			 of the following actions, and provide additional notice of those actions
			 to the
			 owner and the parties specified above:(A)impose civil money penalties;(B)abate the section 8 contract, including
			 partial abatement, as determined by the Secretary, until all deficiencies
			 have
			 been corrected;(C)pursue transfer of the project to an owner,
			 approved by the Secretary under established procedures, which will be
			 obligated
			 to promptly make all required repairs and to accept renewal of the
			 assistance
			 contract as long as such renewal is offered; or(D)seek judicial appointment of a receiver to
			 manage the property and cure all project deficiencies or seek a judicial
			 order
			 of specific performance requiring the owner to cure all project
			 deficiencies.(c)The Secretary shall also take appropriate
			 steps to ensure that project-based contracts remain in effect, subject to
			 the
			 exercise of contractual abatement remedies to assist relocation of tenants
			 for
			 imminent major threats to health and safety after written notice to and
			 informed consent of the affected tenants and use of other remedies set
			 forth
			 above. To the extent the Secretary determines, in consultation with the
			 tenants
			 and the local government, that the property is not feasible for continued
			 rental assistance payments under such section 8 or other programs, based
			 on
			 consideration of (1) the costs of rehabilitating and operating the
			 property and
			 all available Federal, State, and local resources, including rent
			 adjustments
			 under section 524 of the Multifamily Assisted Housing Reform and
			 Affordability
			 Act of 1997 (MAHRAA) and (2) environmental conditions that
			 cannot be remedied in a cost-effective fashion, the Secretary may, in
			 consultation with the tenants of that property, contract for project-based
			 rental assistance payments with an owner or owners of other existing
			 housing
			 properties, or provide other rental assistance. The Secretary shall report
			 semi-annually on all properties covered by this section that are assessed
			 through the Real Estate Assessment Center and have physical inspection
			 scores
			 of less than 30 or have consecutive physical inspection scores of less
			 than 60.
			 The report shall include:(1)The enforcement actions being taken to
			 address such conditions, including imposition of civil money penalties and
			 termination of subsidies, and identify properties that have such
			 conditions
			 multiple times; and(2)Actions that the Department of Housing and
			 Urban Development is taking to protect tenants of such identified
			 properties.227.None of the funds made available by this
			 Act, or any other Act, for purposes authorized under section 8 (only with
			 respect to the tenant-based rental assistance program) and section 9 of
			 the
			 United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by
			 any
			 public housing agency for any amount of salary, including bonuses, for the
			 chief executive officer of which, or any other official or employee of
			 which,
			 that exceeds the annual rate of basic pay payable for a position at level
			 IV of
			 the Executive Schedule at any time during any public housing agency fiscal
			 year
			 2015.228.Section 24 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437v) is amended—(1)in subsection (m)(1), by striking
			 fiscal year and all that follows through the period at the end
			 and inserting fiscal year 2015.; and(2)in subsection (o), by striking
			 September and all that follows through the period at the end and
			 inserting September 30, 2015..229.Of the amounts made available for salaries
			 and expenses under all accounts under this title (except for the Office of
			 Inspector General account), a total of up to
			 $10,000,000 may be transferred to and merged
			 with amounts made available in the Information Technology Fund
			 account under this title.230.None of the funds in this Act may be
			 available for the doctoral dissertation research grant program at the
			 Department of Housing and Urban Development.231.The language under the heading Rental
			 Assistance Demonstration in the Department of Housing and Urban
			 Development
			 Appropriations Act, 2012 (Public Law 112–55), is amended—(1)by striking
			 (except for funds allocated under such section for single room occupancy
			 dwellings as authorized by title IV of the McKinney-Vento Homeless
			 Assistance
			 Act) in both places it appears;(2)in the second
			 proviso, by striking 2015 and inserting
			 2018;(3)in the third
			 proviso, after associated with such conversion, by inserting
			 in excess of amounts made available under this heading;(4)in the fourth
			 proviso, by striking 60,000 and inserting
			 185,000;(5)in the
			 penultimate proviso, by—(A)striking
			 December 31, 2014 and inserting 2016;(B)striking
			 and agreement of the administering public housing agency;
			 and(C)inserting
			 a long-term project-based subsidy contract under section 8 of the Act,
			 which shall have a term of no less than 20 years, with rent adjustments
			 only by
			 an operating cost factor established by the Secretary, which shall be
			 eligible
			 for renewal under section 524 of the Multifamily Assisted Housing Reform
			 and
			 Affordability Act of 1997 (42 U.S.C. 1437f note), or, subject to agreement
			 of
			 the administering public housing agency, to assistance under following
			 vouchers to assistance under;(6)by inserting the
			 following provisos before the final proviso: Provided further, That amounts made
			 available under the heading Rental Housing Assistance during the
			 period of conversion under the previous proviso, which may extend beyond
			 fiscal
			 year 2016 as necessary to allow processing of all timely applications,
			 shall be
			 available for project-based subsidy contracts entered into pursuant to the
			 previous proviso: 
			 Provided further,
			 That amounts, including contract authority, recaptured from contracts
			 following
			 a conversion under the previous two provisos are hereby rescinded and an
			 amount
			 of additional new budget authority, equivalent to the amount rescinded is
			 hereby appropriated, to remain available until expended for such
			 conversions: 
			 Provided further,
			 That the Secretary may transfer amounts made available under the heading
			 Rental Housing Assistance, amounts made available for tenant
			 protection vouchers under the heading Tenant-Based Rental
			 Assistance and specifically associated with any such conversions, and
			 amounts made available under the previous proviso as needed to the account
			 under the Project-Based Rental Assistance heading to facilitate
			 conversion under the three previous provisos and any increase in cost for
			 Project-Based Rental Assistance associated with such conversion
			 shall be equal to amounts so transferred:; and(7)in the final
			 proviso, by—(A)striking
			 with respect to the previous proviso and inserting with
			 respect to the previous four provisos; and(B)striking
			 impact of the previous proviso and inserting impact of
			 the fiscal year 2012 and 2013 conversion of tenant protection vouchers to
			 assistance under section 8(o)(13) of the Act.232.None of the funds in this Act provided to
			 the Department of Housing and Urban Development may be used to make a
			 grant
			 award unless the Secretary notifies the House and Senate Committees on
			 Appropriations not less than 3 full business days before any project,
			 State,
			 locality, housing authority, tribe, nonprofit organization, or other
			 entity
			 selected to receive a grant award is announced by the Department or its
			 offices.233.Section 579 of the Multifamily Assisted
			 Housing Reform and Affordability Act (MAHRA) of 1997 (42 U.S.C. 1437f
			 note) is
			 amended by striking October 1, 2015 each place it appears and
			 inserting in lieu thereof October 1, 2018.234.Section 9 of the United States Housing Act
			 or 1937 (42 U.S.C. 1437g) is amended by—(a)Inserting at the
			 end of subjection (j)—(7)Treatment of
				Replacement ReserveThe requirements of this subsection shall not
				apply to funds held in replacement reserves established in
			 subsection
				(9)(n).;
				and(b)Inserting at the
			 end of subsection (m)—(n)Establishment
				of replacement reserves(1)In
				generalPublic Housing authorities shall be permitted to
				establish a Replacement Reserve to fund any of the capital
			 activities listed in
				subparagraph (d)(1).(2)Source and
				amount of funds for replacement reserveAt any time, a public
				housing authority may deposit funds from that agency’s Capital Fund
			 into a
				Replacement Reserve subject to the following:(A)At the discretion
				of the Secretary, PHAs may be allowed to transfer and hold in a
			 Replacement
				Reserve, funds originating from additional sources.(B)No minimum
				transfer of funds to a Replacement Reserve shall be required.(C)At any time, a
				public housing authority may not hold in a Replacement Reserve more
			 than the
				amount the public housing authority has determined necessary to
			 satisfy the
				anticipated capital needs of properties in its portfolio assisted
			 under 42
				U.S.C. 1437g as outlined in its Capital Fund 5 Year Action Plan, or
			 a
				comparable plan, as determined by the Secretary.(D)The Secretary may
				establish by regulation a maximum replacement reserve level or
			 levels that are
				below amounts determined under subparagraph (C), which may be based
			 upon the
				size of the portfolio assisted under 42 U.S.C. 1437g or other
			 factors.(3)In first
				establishing a replacement reserve, the Secretary may allow public
			 housing
				agencies to transfer more than 20 percent of its operating funds
			 into its
				replacement reserve.(4)ExpenditureFunds
				in a Replacement Reserve may be used for purposes authorized by
			 subparagraph
				(d)(1) and contained in its Capital Fund 5 Year Action Plan.(5)Management and
				reportThe Secretary shall establish appropriate accounting and
				reporting requirements to ensure that public housing agencies are
			 spending
				funding on eligible projects and that funding in the reserve is
			 connected to
				capital
				needs..235.Section 9(g)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by—(1)inserting (A) immediately
			 after the paragraph designation;(2)by striking the period and inserting the following at the end:
			 ; and; and(3)insert the following new paragraph:(B)Flexibility for
				operating fund amountsOf any
				amounts appropriated for fiscal year 2015 or any fiscal year
			 thereafter that
				are allocated for fiscal year 2015 or any fiscal year thereafter
			 from the
				Operating Fund for any public housing agency, the agency may use
			 not more than
				20 percent for activities that are eligible under subsection (d)
			 for assistance
				with amounts from the Capital Fund, but only if the public housing
			 plan for the
				agency provides for such
				use..236.(a)Subsection (b) of section 225 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12755) is
			 amended
			 by adding at the end the following new sentence: Such 30-day waiting
			 period is not required if the grounds for the termination or refusal to
			 renew
			 involve a direct threat to the safety of the tenants or employees of the
			 housing, or an imminent and serious threat to the property (and the
			 termination
			 or refusal to renew is in accordance with the requirements of State or
			 local
			 law)..(b)Section 104(6) of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704) is
			 amended by adding at the end of the undesignated matter after subparagraph
			 (D)
			 the following sentence: In the case of an organization funded by the
			 State under title II of this Act, the organization may serve all counties
			 within the State..237.(a)EstablishmentThe
			 Secretary of Housing and Urban Development (referred to in this section as
			 the
			 Secretary) shall establish a demonstration program under which,
			 during the period beginning on the date of enactment of this Act, and
			 ending on
			 September 30, 2017, the Secretary may enter into budget-neutral,
			 performance-based agreements that result in a reduction in energy or water
			 costs with such entities as the Secretary determines to be appropriate
			 under
			 which the entities shall carry out projects for energy or water
			 conservation
			 improvements at not more than 20,000 residential units in multifamily
			 buildings
			 participating in—(1)the project-based
			 rental assistance program under section 8 of the United States Housing Act
			 of
			 1937 (42 U.S.C. 1437f), other than assistance provided under section 8(o)
			 of
			 that Act;(2)the supportive
			 housing for the elderly program under section 202 of the Housing Act of
			 1959
			 (12 U.S.C. 1701q); or(3)the supportive
			 housing for persons with disabilities program under section 811(d)(2) of
			 the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 8013(d)(2)).(b)Requirements(1)Payments
			 contingent on savings(A)In
			 generalThe Secretary shall provide to an entity a payment under
			 an agreement under this section only during applicable years for which an
			 energy or water cost savings is achieved with respect to the applicable
			 multifamily portfolio of properties, as determined by the Secretary, in
			 accordance with subparagraph (B).(B)Payment
			 methodology(i)In
			 generalEach agreement under this section shall include a
			 pay-for-success provision—(I)that will serve
			 as a payment threshold for the term of the agreement; and(II)pursuant to
			 which the Department of Housing and Urban Development shall share a
			 percentage
			 of the savings at a level determined by the Secretary that is sufficient
			 to
			 cover the administrative costs of carrying out this section.(ii)LimitationsA
			 payment made by the Secretary under an agreement under this section
			 shall—(I)be contingent on
			 documented utility savings; and(II)not exceed the
			 utility savings achieved by the date of the payment, and not previously
			 paid,
			 as a result of the improvements made under the agreement.(C)Third party
			 verificationSavings payments made by the Secretary under this
			 section shall be based on a measurement and verification protocol that
			 includes
			 at least—(i)establishment of
			 a weather-normalized and occupancy-normalized utility consumption baseline
			 established preretrofit;(ii)annual third
			 party confirmation of actual utility consumption and cost for owner-paid
			 utilities;(iii)annual third
			 party validation of the tenant utility allowances in effect during the
			 applicable year and vacancy rates for each unit type; and(iv)annual third
			 party determination of savings to the Secretary.(2)TermThe
			 term of an agreement under this section shall be not longer than 12
			 years.(3)Entity
			 eligibilityThe Secretary shall—(A)establish a
			 competitive process for entering into agreements under this section; and(B)enter into such
			 agreements only with entities that demonstrate significant experience
			 relating
			 to—(i)financing and
			 operating properties receiving assistance under a program described in
			 subsection (a);(ii)oversight of
			 energy and water conservation programs, including oversight of
			 contractors;
			 and(iii)raising capital
			 for energy and water conservation improvements from charitable
			 organizations or
			 private investors.(4)Geographical
			 diversityEach agreement entered into under this section shall
			 provide for the inclusion of properties with the greatest feasible
			 regional and
			 State variance.(c)Plan and
			 Reports(1)PlanNot
			 later than 90 days after the date of enactment of this Act, the Secretary
			 shall
			 submit to the Committees on Appropriations of the House of Representatives
			 and
			 the Senate a detailed plan for the implementation of this section.(2)ReportsNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary shall—(A)conduct an
			 evaluation of the program under this section; and(B)submit to
			 Congress a report describing each evaluation conducted under subparagraph
			 (A).(d)FundingFor
			 each fiscal year during which an agreement under this section is in
			 effect, the
			 Secretary may use to carry out this section any funds appropriated to the
			 Secretary for the renewal of contracts under a program described in
			 subsection
			 (a).238.Section 11 of the Housing Opportunity
			 Program Extension Act of 1996 (42 U.S.C. 12805 note) is amended—(1)in subsection
			 (b)(1) after new dwellings insert or the rehabilitation
			 of existing dwellings;(2)in subsection
			 (b)(2) after new insert or rehabilitated;(3)in subsection
			 (d)(1) after dwellings insert or rehabilitating existing
			 dwellings to make them decent, safe and sanitary;(4)in subsection
			 (d)(2) by inserting at the end the following new subparagraph:(C)Planning,
				administration, and managementPlanning, administration, and
				management of grant programs and activities, provided that such
			 expenses do not
				exceed 20 percent of any grant made under this
				section.;(5)in subsection
			 (i)(5) by—(A)striking
			 24 and inserting 36; and(B)striking
			 except that and all that follows through such grant
			 amounts;(6)in subsection (j)
			 by—(A)inserting after
			 the heading (1)
			 Redistribution of funds.—;(B)striking
			 24 and inserting 36;(C)striking
			 (or, in the case and all that follows through within 36
			 months); and(D)inserting at the
			 end the following new paragraph:(2)Deadline for
				completion and conveyanceThe Secretary shall establish a
				deadline (which may be extended for good cause as determined by the
			 Secretary)
				by which time all units that have been assisted with grant funds
			 under this
				section must be completed and
				conveyed..(7)by striking
			 subsection (q).239.Section 184(h)(1)(B) of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 1715z–13a(h)(1)(B)) is
			 amended by
			 inserting after the first sentence the following: Exhausting all
			 reasonable possibilities of collection by the holder of the guarantee
			 shall
			 include a good faith consideration of loan modification as well as meeting
			 standards for servicing loans in default, as determined by the
			 Secretary..240.Section 202 of the National Housing Act (12
			 U.S.C. 1708) is amended by adding at the end the following new
			 subsection:(i)AdministrationNotwithstanding
				any provision of law, and in addition to any other fees charged in
			 connection
				with the provision of insurance under this title, in each fiscal
			 year the
				Secretary may charge and collect a fee not to exceed 4 basis points
			 of the
				original principal balance of mortgages originated by the mortgagee
			 that were
				insured under this title during the previous fiscal year. Such fee
			 collected
				from each mortgagee shall be used as offsetting collections for
			 part of the
				administrative contract expenses funding and any necessary salaries
			 and
				expenses funding provided under the Mutual Mortgage Insurance
			 Program Account
				under this title. The Secretary may establish the amount of such
			 fee through
				regulations, notice, Mortgagee Letter, or other administrative
				issuance..241.Paragraph (1) of section 8(c) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437) is amended—(1)by inserting (A) after the
			 paragraph designation;(2)by striking the fourth, seventh, eighth,
			 and ninth sentences; and(3)by adding at the end the following:(B)Publication of
				fair market rentalsNot less
				than annually:(i)The Secretary shall publish a notice in the
				Federal Register that proposed fair market rentals for an area have
			 been
				published on the site of the Department on the Internet and in any
			 other manner
				specified by the Secretary. Such notice shall describe proposed
			 material
				changes in the methodology for estimating fair market rentals and
			 shall provide
				reasonable time for public comment.(ii)The Secretary shall publish a notice in the
				Federal Register that final fair market rentals have been published
			 on the site
				of the Department on the internet and in any other manner specified
			 by the
				Secretary. Such notice shall include the final decisions regarding
			 proposed
				substantial methodological changes for estimating fair market
			 rentals and
				responses to public
				comments..242.Of the unobligated balances, including
			 recaptures and carryover, remaining from funds appropriated to the
			 Department
			 of Housing and Urban Development under the heading “Brownfields
			 Redevelopment”,
			 $2,913,000 is hereby permanently rescinded: 
			 Provided, That of the unobligated
			 balances, including recaptures and carryover, remaining from funds
			 appropriated
			 to the Department of Housing and Urban Development under the heading
			 Rural Housing and Economic Development,
			 $2,300,000 is hereby permanently rescinded: 
			 Provided further,
			 That all unobligated balances, including recaptures and carryover,
			 remaining
			 from funds appropriated to the Department of Housing and Urban Development
			 under the heading Drug Elimination Grants for Low Income Housing
			 are hereby permanently rescinded: 
			 Provided further,
			 That all unobligated balances, including recaptures and carryover,
			 remaining
			 from funds appropriated to the Department of Housing and Urban Development
			 for
			 Youthbuild program activities authorized by subtitle D of title IV of the
			 Cranston-Gonzalez National Affordable Housing Act are hereby permanently
			 rescinded.243.Such sums as may be necessary to implement
			 the Homeowners Armed With Knowledge pilot shall be absorbed within the
			 levels
			 appropriated in this act.244.Section 106 of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x) is amended by adding at the end
			 the
			 following new subsection:(j)Financial
				assistanceFor purposes of this section, the Secretary may enter
				into multiyear agreements as is appropriate, subject to the
			 availability of
				annual
				appropriations..245.Section 526 (12 U.S.C. 1735f–4) of the National Housing Act is amended by inserting at the end of
			 subsection (b)—(c)The Secretary may establish an exception to any minimum property standard established under this
			 section in order to address alternative water systems, including cisterns,
			 which meet requirements of State and local building codes that ensure
			 health and safety standards.246.Notwithstanding section 106(c)(4) of the Housing and Community Development Act of 1974, the
			 Secretary additionally shall provide assistance pursuant to such section
			 to any State for use by any nonentitlement area of any such State in which
			 there was a major disaster declared by the President under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act in 2014: Provided, That the Secretary shall issue a notice with respect to any such assistance for States within 45
			 days of enactment of this Act.This title may be cited as the
		  Department of Housing and Urban Development Appropriations Act,
		  2015.IIIRelated agenciesAccess
		  boardSalaries and expensesFor expenses necessary for the Access Board,
		  as authorized by section 502 of the Rehabilitation Act of 1973, as amended,
		  $7,548,000: 
		  Provided, That, notwithstanding any
		  other provision of law, there may be credited to this appropriation funds
		  received for publications and training expenses.Federal maritime
		  commissionSalaries and expensesFor necessary expenses of the Federal
		  Maritime Commission as authorized by section 201(d) of the Merchant Marine Act,
		  1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C.
		  3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and
		  uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902,
		  $25,660,000: 
		  Provided, That not to exceed
		  $2,000 shall be available for official reception
		  and representation expenses: 
		  Provided further,
		  That, notwithstanding any other provision of law, the Federal Maritime
		  Commission is authorized to collect user fees in this fiscal year and may
		  retain up to $300,000 per fiscal year of such
		  fees for necessary and authorized expenses under this
		  heading.National railroad passenger
		  corporationOffice of Inspector
		  Generalsalaries and expensesFor necessary expenses of the Office of
		  Inspector General for the National Railroad Passenger Corporation to carry out
		  the provisions of the Inspector General Act of 1978, as amended,
		  $23,499,000: 
		  Provided, That the Inspector
		  General shall have all necessary authority, in carrying out the duties
		  specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C. 1001), by any person or entity that is subject to regulation by the
		  National Railroad Passenger Corporation: 
		  Provided further, That
		  the Inspector General may enter into contracts and other arrangements for
		  audits, studies, analyses, and other services with public agencies and with
		  private persons, subject to the applicable laws and regulations that govern the
		  obtaining of such services within the National Railroad Passenger Corporation: 
		  Provided further, That
		  the Inspector General may select, appoint, and employ such officers and
		  employees as may be necessary for carrying out the functions, powers, and
		  duties of the Office of Inspector General, subject to the applicable laws and
		  regulations that govern such selections, appointments, and employment within
		  Amtrak: 
		  Provided further, That
		  concurrent with the President's budget request for fiscal year 2016, the
		  Inspector General shall submit to the House and Senate Committees on
		  Appropriations a budget request for fiscal year 2016 in similar format and
		  substance to those submitted by executive agencies of the Federal
		  Government.National transportation safety
		  boardSalaries and expensesFor necessary expenses of the National
		  Transportation Safety Board, including hire of passenger motor vehicles and
		  aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals
		  not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms,
		  or allowances therefor, as authorized by law (5 U.S.C. 5901–5902),
		  $103,981,000, of which not to exceed
		  $2,000 may be used for official reception and
		  representation expenses. The amounts made available to the National
		  Transportation Safety Board in this Act include amounts necessary to make lease
		  payments on an obligation incurred in fiscal year 2001 for a capital
		  lease.Neighborhood reinvestment
		  corporationPayment to the neighborhood reinvestment
		  corporationFor payment to the
		  Neighborhood Reinvestment Corporation for use in neighborhood reinvestment
		  activities, as authorized by the Neighborhood Reinvestment Corporation Act (42
		  U.S.C. 8101–8107), $136,600,000, of which
		  $5,000,000 shall be for a multi-family rental
		  housing program: 
		  Provided, That in addition,
		  $50,000,000 shall be made available until
		  expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure
		  mitigation activities, under the following terms and
		  conditions:(1)The Neighborhood Reinvestment Corporation
			 (NRC) shall make grants to counseling intermediaries approved by
			 the Department of Housing and Urban Development (HUD) (with match to be
			 determined by the NRC based on affordability and the economic conditions
			 of an
			 area; a match also may be waived by the NRC based on the aforementioned
			 conditions) to provide mortgage foreclosure mitigation assistance
			 primarily to
			 States and areas with high rates of defaults and foreclosures to help
			 eliminate
			 the default and foreclosure of mortgages of owner-occupied single-family
			 homes
			 that are at risk of such foreclosure. Other than areas with high rates of
			 defaults and foreclosures, grants may also be provided to approved
			 counseling
			 intermediaries based on a geographic analysis of the United States by the
			 NRC
			 which determines where there is a prevalence of mortgages that are risky
			 and
			 likely to fail, including any trends for mortgages that are likely to
			 default
			 and face foreclosure. A State Housing Finance Agency may also be eligible
			 where
			 the State Housing Finance Agency meets all the requirements under this
			 paragraph. A HUD-approved counseling intermediary shall meet certain
			 mortgage
			 foreclosure mitigation assistance counseling requirements, as determined
			 by the
			 NRC, and shall be approved by HUD or the NRC as meeting these
			 requirements.(2)Mortgage foreclosure mitigation assistance
			 shall only be made available to homeowners of owner-occupied homes with
			 mortgages in default or in danger of default. These mortgages shall likely
			 be
			 subject to a foreclosure action and homeowners will be provided such
			 assistance
			 that shall consist of activities that are likely to prevent foreclosures
			 and
			 result in the long-term affordability of the mortgage retained pursuant to
			 such
			 activity or another positive outcome for the homeowner. No funds made
			 available
			 under this paragraph may be provided directly to lenders or homeowners to
			 discharge outstanding mortgage balances or for any other direct debt
			 reduction
			 payments.(3)The use of mortgage foreclosure mitigation
			 assistance by approved counseling intermediaries and State Housing Finance
			 Agencies shall involve a reasonable analysis of the borrower's financial
			 situation, an evaluation of the current value of the property that is
			 subject
			 to the mortgage, counseling regarding the assumption of the mortgage by
			 another
			 non-Federal party, counseling regarding the possible purchase of the
			 mortgage
			 by a non-Federal third party, counseling and advice of all likely
			 restructuring
			 and refinancing strategies or the approval of a work-out strategy by all
			 interested parties.(4)NRC may provide up to 15 percent of the
			 total funds under this paragraph to its own charter members with expertise
			 in
			 foreclosure prevention counseling, subject to a certification by the NRC
			 that
			 the procedures for selection do not consist of any procedures or
			 activities
			 that could be construed as a conflict of interest or have the appearance
			 of
			 impropriety.(5)HUD-approved counseling entities and State
			 Housing Finance Agencies receiving funds under this paragraph shall have
			 demonstrated experience in successfully working with financial
			 institutions as
			 well as borrowers facing default, delinquency, and foreclosure, as well as
			 documented counseling capacity, outreach capacity, past successful
			 performance
			 and positive outcomes with documented counseling plans (including post
			 mortgage
			 foreclosure mitigation counseling), loan workout agreements, and loan
			 modification agreements. NRC may use other criteria to demonstrate
			 capacity in
			 underserved areas.(6)Of the total amount made available under
			 this paragraph, up to $2,500,000 may be made
			 available to build the mortgage foreclosure and default mitigation
			 counseling
			 capacity of counseling intermediaries through NRC training courses with
			 HUD-approved counseling intermediaries and their partners, except that
			 private
			 financial institutions that participate in NRC training shall pay market
			 rates
			 for such training.(7)Of the total amount made available under
			 this paragraph, up to 5 percent may be used for associated administrative
			 expenses for the NRC to carry out activities provided under this
			 section.(8)Mortgage foreclosure mitigation assistance
			 grants may include a budget for outreach and advertising, and training, as
			 determined by the NRC.(9)The NRC shall continue to report
			 bi-annually to the House and Senate Committees on Appropriations as well
			 as the
			 Senate Banking Committee and House Financial Services Committee on its
			 efforts
			 to mitigate mortgage default.United states interagency council on
		  homelessnessOperating expensesFor necessary expenses (including payment of
		  salaries, authorized travel, hire of passenger motor vehicles, the rental of
		  conference rooms, and the employment of experts and consultants under section
		  3109 of title 5, United States Code) of the United States Interagency Council
		  on Homelessness in carrying out the functions pursuant to title II of the
		  McKinney-Vento Homeless Assistance Act, as amended,
		  $3,530,000. Title II of the McKinney-Vento
		  Homeless Assistance Act (42 U.S.C. 11319) is amended by striking section 209
		  and in section 204(a) by striking level V and inserting
		  level IV.IVGeneral provisions—this act401.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.402.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor
			 may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.403.The expenditure of any appropriation under
			 this Act for any consulting service through a procurement contract
			 pursuant to
			 section 3109 of title 5, United States Code, shall be limited to those
			 contracts where such expenditures are a matter of public record and
			 available
			 for public inspection, except where otherwise provided under existing law,
			 or
			 under existing Executive order issued pursuant to existing law.404.(a)None of the funds made available in this
			 Act may be obligated or expended for any employee training that—(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;(3)does not require prior employee
			 notification of the content and methods to be used in the training and
			 written
			 end of course evaluation;(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or new age
			 belief systems as defined in Equal Employment Opportunity Commission
			 Notice
			 N–915.022, dated September 2, 1988; or(5)is offensive to, or designed to change,
			 participants' personal values or lifestyle outside the workplace.(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.405.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous
			 appropriations
			 Acts to the agencies or entities funded in this Act that remain available
			 for
			 obligation or expenditure in fiscal year 2015, or provided from any
			 accounts in
			 the Treasury derived by the collection of fees and available to the
			 agencies
			 funded by this Act, shall be available for obligation or expenditure
			 through a
			 reprogramming of funds that:(1)creates a new program;(2)eliminates a program, project, or
			 activity;(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or
			 restricted by
			 the Congress;(4)proposes to use funds directed for a
			 specific activity by either the House or Senate Committees on
			 Appropriations
			 for a different purpose;(5)augments existing programs, projects, or
			 activities in excess of $5,000,000 or 10
			 percent, whichever is less;(6)reduces existing programs, projects, or
			 activities by $5,000,000 or 10 percent,
			 whichever is less; or(7)creates, reorganizes, or restructures a
			 branch, division, office, bureau, board, commission, agency,
			 administration, or
			 department different from the budget justifications submitted to the
			 Committees
			 on Appropriations or the table accompanying the explanatory statement
			 accompanying this Act, whichever is more detailed, unless prior approval
			 is
			 received from the House and Senate Committees on Appropriations: 
			 Provided, That not later than 60
			 days after the date of enactment of this Act, each agency funded by this
			 Act
			 shall submit a report to the Committees on Appropriations of the Senate
			 and of
			 the House of Representatives to establish the baseline for application of
			 reprogramming and transfer authorities for the current fiscal year: 
			 Provided further,
			 That the report shall include:(A)a table for each appropriation with a
			 separate column to display the prior year enacted level, the President's
			 budget
			 request, adjustments made by Congress, adjustments due to enacted
			 rescissions,
			 if appropriate, and the fiscal year enacted level;(B)a delineation in the table for each
			 appropriation and its respective prior year enacted level by object class
			 and
			 program, project, and activity as detailed in the budget appendix for the
			 respective appropriation; and(C)an identification of items of special
			 congressional interest: 
			 Provided further,
			 That the amount appropriated or limited for salaries and expenses for an
			 agency
			 shall be reduced by $100,000 per day for each
			 day after the required date that the report has not been submitted to the
			 Congress.406.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining
			 available at
			 the end of fiscal year 2015 from appropriations made available for
			 salaries and
			 expenses for fiscal year 2015 in this Act, shall remain available through
			 September 30, 2016, for each such account for the purposes authorized: 
			 Provided, That a request shall be
			 submitted to the House and Senate Committees on Appropriations for
			 approval
			 prior to the expenditure of such funds: 
			 Provided further,
			 That these requests shall be made in compliance with reprogramming
			 guidelines
			 under section 405 of this Act.407.No funds in this Act may be used to support
			 any Federal, State, or local projects that seek to use the power of
			 eminent
			 domain, unless eminent domain is employed only for a public use: 
			 Provided, That for purposes of
			 this section, public use shall not be construed to include economic
			 development
			 that primarily benefits private entities: 
			 Provided further,
			 That any use of funds for mass transit, railroad, airport, seaport or
			 highway
			 projects, as well as utility projects which benefit or serve the general
			 public
			 (including energy-related, communication-related, water-related and
			 wastewater-related infrastructure), other structures designated for use by
			 the
			 general public or which have other common-carrier or public-utility
			 functions
			 that serve the general public and are subject to regulation and oversight
			 by
			 the government, and projects for the removal of an immediate threat to
			 public
			 health and safety or brownsfields as defined in the Small Business
			 Liability
			 Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be
			 considered a public use for purposes of eminent domain.408.All Federal agencies and departments that
			 are funded under this Act shall issue a report to the House and Senate
			 Committees on Appropriations on all sole-source contracts in effect during
			 the
			 preceding fiscal year by no later than March 30, 2015. Such report shall
			 include the contractor, the amount of the contract and the rationale for
			 using
			 a sole-source contract.409.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of
			 the
			 United States Government, except pursuant to a transfer made by, or
			 transfer
			 authority provided in, this Act or any other appropriations Act.410.No part of any appropriation contained in
			 this Act shall be available to pay the salary for any person filling a
			 position, other than a temporary position, formerly held by an employee
			 who has
			 left to enter the Armed Forces of the United States and has satisfactorily
			 completed his or her period of active military or naval service, and has
			 within
			 90 days after his or her release from such service or from hospitalization
			 continuing after discharge for a period of not more than 1 year, made
			 application for restoration to his or her former position and has been
			 certified by the Office of Personnel Management as still qualified to
			 perform
			 the duties of his or her former position and has not been restored
			 thereto.411.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending
			 the
			 assistance the entity will comply with sections 2 through 4 of the Buy
			 American
			 Act (41 U.S.C. 10a–10c).412.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity
			 that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).413.None of the funds made available in this
			 Act may be used for first-class airline accommodations in contravention of
			 sections 301–10.122 and 301–10.123 of title 41, Code of Federal
			 Regulations.414.None of the funds made available under this
			 Act or any prior Act may be provided to the Association of Community
			 Organizations for Reform Now (ACORN), or any of its affiliates,
			 subsidiaries,
			 or allied organizations.415.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to any corporation that was convicted of a felony criminal
			 violation
			 under any Federal law within the preceding 24 months, where the awarding
			 agency
			 is aware of the conviction, unless the agency has considered suspension or
			 debarment of the corporation and has made a determination that this
			 further
			 action is not necessary to protect the interests of the Government.416.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation with any unpaid Federal tax liability that
			 has
			 been assessed, for which all judicial and administrative remedies have
			 been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the
			 tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the
			 corporation and
			 has made a determination that this further action is not necessary to
			 protect
			 the interests of the Government.417.It is the sense of the Congress that the
			 Congress should not pass any legislation that authorizes spending cuts
			 that
			 would increase poverty in the United States.418.All agencies and departments funded by the
			 Act shall send to Congress at the end of the fiscal year a report
			 containing a
			 complete inventory of the total number of vehicles owned, leased,
			 permanently
			 retired, and purchased during fiscal year 2015, as well as the total cost
			 of
			 the vehicle fleet, including maintenance, fuel, storage, purchasing, and
			 leasing.419.None of the funds made available by this
			 Act may be used to pay for the painting of a portrait of an officer or
			 employee
			 of the Federal Government, including the head of an Executive branch
			 agency, as
			 defined in section 133 of title 41, U.S.C.420.(a)The head of any Executive branch
			 department, agency, board, commission, or office funded by this Act shall
			 submit annual reports to the Inspector General or senior ethics official
			 for
			 any entity without an Inspector General, regarding the costs and
			 contracting
			 procedures related to each conference held by any such department, agency,
			 board, commission, or office during fiscal year 2015 for which the cost to
			 the
			 United States Government was more than
			 $100,000.(b)Each report
			 submitted shall include, for each conference described in subsection (a)
			 held
			 during the applicable period—(1)a description of
			 its purpose;(2)the number of
			 participants attending;(3)a detailed
			 statement of the costs to the United States Government, including—(A)the cost of any
			 food or beverages;(B)the cost of any
			 audio-visual services;(C)the cost of
			 employee or contractor travel to and from the conference; and(D)a discussion of
			 the methodology used to determine which costs relate to the conference;
			 and(4)a description of
			 the contracting procedures used including—(A)whether contracts
			 were awarded on a competitive basis; and(B)a discussion of
			 any cost comparison conducted by the departmental component or office in
			 evaluating potential contractors for the conference.(c)Within 15 days of
			 the date of a conference held by any Executive branch department, agency,
			 board, commission, or office funded by this Act during fiscal year 2015
			 for
			 which the cost to the United States Government was more than
			 $20,000, the head of any such department,
			 agency, board, commission, or office shall notify the Inspector General or
			 senior ethics official for any entity without an Inspector General, of the
			 date, location, and number of employees attending such conference.(d)A grant or
			 contract funded by amounts appropriated by this Act to an Executive branch
			 agency may not be used for the purpose of defraying the costs of a
			 conference
			 described in subsection (c) that is not directly and programmatically
			 related
			 to the purpose for which the grant or contract was awarded, such as a
			 conference held in connection with planning, training, assessment, review,
			 or
			 other routine purposes related to a project funded by the grant or
			 contract.(e)None of the funds
			 made available in this Act may be used for travel and conference
			 activities
			 that are not in compliance with Office of Management and Budget Memorandum
			 M–12–12 dated May 11, 2012.421.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than
			 50
			 employees of a single agency or department of the United States
			 Government, who
			 are stationed in the United States, at any single international conference
			 unless the relevant Secretary reports to the Committees on Appropriations
			 at
			 least 5 days in advance that such attendance is important to the national
			 interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference occurring outside of the United States attended by
			 representatives
			 of the United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.422.(a)Notwithstanding any other provision of this
			 Act and except as provided in subsection (b), any report required to be
			 submitted by a Federal agency to the Committee on Appropriations of the
			 Senate
			 or the Committee on Appropriations of the House of Representatives under
			 this
			 Act shall be posted on the public Web site of that agency 30 days
			 following its
			 receipt by the committee.(b)Subsection (a)
			 shall not apply to a report if—(1)the public
			 posting of the report compromises national security; or(2)the report
			 contains proprietary information.423.Each department funded by this Act shall
			 submit a report by March 1st providing a detailed summary of advertising
			 by the
			 department in the prior fiscal year, including the total amount spent. The
			 report shall also include:(1)a description of
			 the purpose and intent of the advertising (such as promoting awareness of
			 a
			 program, promoting services or participation, or public relations to
			 improve
			 the attitudes about a program or agency);(2)a breakdown of
			 the costs of advertising by medium, including on-line (with a specific
			 total
			 for social media), brochures, billboards, sponsorships (including the list
			 of
			 all sponsorships), television, mail, and newspaper; and(3)the cost of
			 development, production, and staffing, including the amount spent on the
			 salaries of department employees and payments to contractors and
			 consultants.424.None of the funds made available in this
			 Act may be used to make bonus awards to contractors for work on projects
			 that
			 are behind schedule or over budget.425.None of the funds in this Act may be used
			 for premium travel by an agency that did not provide a report on premium
			 travel
			 to GSA in the prior fiscal year.426.Each department funded by this Act shall
			 submit a report by March 2, 2015, detailing its efforts to address the
			 duplication identified in the annual reports on duplication issued by the
			 Government Accountability Office, along with legal barriers preventing the
			 department’s ability to further reduce duplication.427.None of the funds made available in this
			 Act may be used to purchase a light bulb for an office building unless the
			 light bulb has, to the extent practicable, an Energy Star or Federal
			 Energy
			 Management Program designation.428.Any Federal agency or department that is
			 funded under this Act shall respond to any recommendation made to such
			 agency
			 or department by the Government Accountability Office in a timely
			 manner.This Act may be cited as the
		  Transportation, Housing and Urban
		  Development, and Related Agencies Appropriations Act,
		  2015.June 5, 2014Read twice and placed on the calendar